Exhibit 10.50

 

Certain confidential information contained in this document, marked by brackets,
is filed with the U.S. Securities and Exchange Commission pursuant to Rule 24-b
of the Securities Exchange Act of 1934, as amended.

 

CONFIDENTIAL

EXECUTION COPY

 

 

TRADEMARK LICENSE AND

 

MANUFACTURING AND SUPPLY AGREEMENT

 

 

BY AND BETWEEN

 

 

UNITED INDUSTRIES CORPORATION

 

 

AND

 

HOME DEPOT U.S.A., INC.

 

 

EFFECTIVE AS OF JANUARY 1, 2004

 

--------------------------------------------------------------------------------


 

TRADEMARK LICENSE AND MANUFACTURING AND SUPPLY AGREEMENT

 

This TRADEMARK LICENSE AND MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”)
is made effective the first day of January, 2004 (“Effective Date”) by and
between United Industries Corporation, a Delaware corporation (“UIC”), and Home
Depot U.S.A., Inc., a Delaware corporation (“Home Depot”).

 

WITNESSETH:

 

WHEREAS, UIC owns the Marks (as defined below) and the parties desire UIC to
license the Marks to Home Depot in connection with the marketing and sale by
Home Depot of Vigoro-Branded Products (as defined below);

 

WHEREAS, UIC also desires to license the Marks to third parties designated by
Home Depot for their use in connection with manufacturing Vigoro-Branded
Products (as defined below) for Home Depot to market and sell;

 

WHEREAS, the parties desire UIC to manufacture and supply Vigoro Fertilizers (as
defined below) and certain other products for Home Depot; and

 

WHEREAS, provided that Home Depot has achieved certain assignment purchase
requirements and has extended for an additional three years its commitment to
purchase Vigoro Fertilizers from UIC, the parties desire UIC to assign the Marks
to Home Depot.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree and
covenant as follows.

 


ARTICLE I.  DEFINITIONS


 

The following terms, when used herein with initial capital letters, shall have
the respective meanings set forth in this Article I.

 


1.01         “AFFILIATE” MEANS, WITH RESPECT TO A SPECIFIED PERSON, ANOTHER
PERSON THAT CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
SPECIFIED PERSON.  THE WORD “CONTROL” MEANS OWNERSHIP OF 50% OR MORE OF THE
VOTING SECURITIES OF A PERSON OR THE ABILITY OTHERWISE TO DIRECT THE MANAGEMENT
AND POLICIES OF THE PERSON.


 


1.02         “ASSIGNMENT DATE” HAS THE MEANING SPECIFIED IN SECTION 11.01(C).


 


1.03         “BUSINESS DAY” HAS THE MEANING SPECIFIED IN SECTION 15.01.


 


1.04         “CHANGE OF CONTROL” MEANS ANY TRANSACTION OR SERIES OF TRANSACTIONS
WHEREBY, DIRECTLY OR INDIRECTLY, EQUITY OR MANAGEMENT CONTROL OF A PARTY, OR
SUBSTANTIALLY ALL OF SUCH PARTY’S ASSETS TO WHICH THIS AGREEMENT RELATES OR TO
ITS ENTIRE BUSINESS IS TRANSFERRED TO ANY PERSON, WHETHER SUCH TRANSACTION IS
STRUCTURED AS A SALE OR EXCHANGE OF CAPITAL STOCK OR ASSETS, A LEASE OF ASSETS
WITH OR WITHOUT A PURCHASE OPTION, A MERGER OR CONSOLIDATION, A TENDER OR
EXCHANGE OFFER, A LEVERAGED


 


2

--------------------------------------------------------------------------------



 

buy-out, a restructuring, a recapitalization, a repurchase of capital stock, an
extraordinary dividend or distribution, a liquidation, a formation of a joint
venture or partnership, or otherwise.

 


1.05         “COMMODITY FERTILIZERS” MEANS THOSE FERTILIZERS LISTED IN SCHEDULE
A AS AMENDED BY UIC FROM TIME TO TIME.


 


1.06         “COMPETING PRODUCTS” MEANS ANY PRODUCTS IN THE FOLLOWING
CATEGORIES:  FERTILIZERS, SPREADERS, LAWN, GARDEN AND HOUSEHOLD PESTICIDES AND
REPELLANTS (INCLUDING, WITHOUT LIMITATION, INSECTICIDES, HERBICIDES,
RODENTICIDES AND PERSONAL AND AREA REPELLANTS).  [*]


 


1.07         “CONFIDENTIAL INFORMATION” HAS THE MEANING SPECIFIED IN SECTION
14.01.


 


1.08         “CREDIT AGREEMENT” MEANS (I) THAT CERTAIN CREDIT AGREEMENT DATED AS
OF MARCH 24, 1999 (AS AMENDED AND MODIFIED BY WAIVER NO. 1 DATED AS OF DECEMBER
30, 1999, AMENDMENT AND WAIVER NO. 2 DATED AS OF JANUARY 24, 2000, AMENDMENT AND
WAIVER NO. 3 UNDER THE LOAN DOCUMENTS DATED AS OF NOVEMBER 7, 2000, AMENDMENT
NO. 4 UNDER THE CREDIT AGREEMENT DATED AS OF FEBRUARY 13, 2002, AMENDMENT NO. 5
TO THE LOAN DOCUMENTS DATED AS OF MAY 9, 2002, AMENDMENT AND WAIVER NO. 6 UNDER
THE CREDIT AGREEMENT DATED AS OF JUNE 14, 2002, AMENDMENT NO. 7 UNDER THE CREDIT
AGREEMENT DATED AS OF SEPTEMBER 30, 2002, AMENDMENT NO. 8 TO THE CREDIT
AGREEMENT DATED AS OF NOVEMBER 4, 2002, AMENDMENT NO. 9 TO THE LOAN DOCUMENTS
DATED AS OF DECEMBER 6, 2002 AND AMENDMENT NO. 10 DATED AS OF MARCH 14, 2003)
AMONG UIC, CERTAIN BANKS, FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS
PARTY THERETO; BANK OF AMERICA, N.A. (FORMERLY KNOWN AS NATIONSBANK, N.A.)
(“BANK OF AMERICA”), AS SWING LINE BANK AND INITIAL ISSUING BANK THEREUNDER;
BANC OF AMERICA SECURITIES LLC (FORMERLY KNOWN AS NATIONSBANC MONTGOMERY
SECURITIES LLC) (“BAS”) AND MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), AS
CO-ARRANGERS THEREFORE; CANADIAN IMPERIAL BANK OF COMMERCE, AS DOCUMENTATION
AGENT THEREFORE; MSSF, AS SYNDICATION AGENT THEREUNDER; BAS, AS LEAD ARRANGER
AND BOOK MANAGER THEREFORE; AND BANK OF AMERICA, AS ADMINISTRATIVE AGENT FOR THE
LENDER PARTIES THEREUNDER, OR (II) ANY CREDIT OR SIMILAR AGREEMENT THAT REPLACES
OR SUBSTITUTES FOR THE FOREGOING.


 


1.09         “DISPUTE” HAS THE MEANING SPECIFIED IN SECTION 17.02.


 


1.10         “EFFECTIVE DATE” HAS THE MEANING SET FORTH IN THE PREAMBLE.


 


1.11         “EXPENSES” MEANS ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
PROSECUTING, MAINTAINING AND ENFORCING THE MARKS INCLUDING, WITHOUT LIMITATION,
THE FEES AND COSTS OF ATTORNEYS AND OTHER PROFESSIONALS AND ALL TRIBUNAL COSTS
AND ANY SETTLEMENT COSTS.


 


1.12         “FINAL YEAR VOLUME” HAS THE MEANING SPECIFIED IN SECTION
5.03(B)(I).


 


1.13         “LOSSES” MEANS ALL OBLIGATIONS, THIRD PARTY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, OBLIGATIONS, SETTLEMENTS, INJUNCTIONS, SUITS, ACTIONS,
PROCEEDINGS, LIENS, DEMANDS, CHARGES, FINES, PENALTIES, COSTS AND EXPENSES OF
EVERY KIND AND NATURE (WHETHER BASED ON TORT, BREACH OF CONTRACT, PRODUCT
LIABILITY, INFRINGEMENT OR OTHERWISE), INCLUDING WITHOUT LIMITATION, FEES AND
EXPENSES OF ATTORNEYS AND OTHER PROFESSIONALS, AND DISBURSEMENTS WHICH MAY BE
IMPOSED ON, INCURRED BY OR

--------------------------------------------------------------------------------


[*]           CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, IS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


3

--------------------------------------------------------------------------------



 


ASSERTED AGAINST THE PERSONS HEREBY REQUIRED TO BE INDEMNIFIED (BUT NOT AGAINST
ANY OF THE SAME TO THE EXTENT THAT A GROSSLY NEGLIGENT OR WILLFUL ACT OR
OMISSION OF ANY OF SUCH PARTY WAS THE CAUSE OF THE SAME).


 


1.14         “MARKET WITHDRAWAL” HAS THE MEANING SPECIFIED IN SECTION 7.02.


 


1.15         “MARKS” MEANS THOSE TRADEMARKS AND ASSOCIATED APPLICATIONS AND
REGISTRATIONS LISTED IN THE FIRST COLUMN IN SCHEDULE B ATTACHED HERETO, WHICH
MAY BE AMENDED FROM TIME TO TIME BY MUTUAL AGREEMENT OF THE PARTIES.


 


1.16         “MINIMUM ANNUAL VOLUME” HAS THE MEANING SPECIFIED IN SECTION
5.02(B)(I).


 


1.17         “MINIMUM AGGREGATE VOLUME” HAS THE MEANING SPECIFIED IN SECTION
5.03(A)(I).


 


1.18         “NEGOTIATING PERIOD” HAS THE MEANING SPECIFIED IN SECTION 17.02.


 


1.19         “NEW APPLICATIONS AND REGISTRATIONS” HAS THE MEANING SPECIFIED IN
SECTION 4.03(B).


 


1.20         “NON-COMPETING PRODUCTS” MEANS ALL PRODUCTS, OTHER THAN COMPETING
PRODUCTS, MANUFACTURED, MARKETED OR SOLD UNDER ANY OF THE MARKS.


 


1.21         “NON-VIGORO BRANDED PRODUCTS” MEANS ALL PRODUCTS OFFERED FOR SALE
TO ANY PERSON BY UIC AS OF THE EFFECTIVE DATE, EXCEPT FOR:  (I) ANY PRODUCT SOLD
UNDER ANY OF THE MARKS; (II) ANY PRODUCTS DEVELOPED OR ACQUIRED (WHETHER BY
ASSIGNMENT, MERGER, ASSET SALE, PURCHASE OF CONTROLLING EQUITY INTERESTS OR
OTHER FORM OF ACQUISITION) BY UIC OR ANY UIC AFFILIATE AFTER THE EFFECTIVE DATE;
AND (III) COMMODITY FERTILIZERS.


 


1.22         “PERSON” MEANS ANY NATURAL PERSON, CORPORATION, COMPANY,
PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY, FIRM, ASSOCIATION,
TRUST, GOVERNMENT, GOVERNMENTAL AGENCY, OR ANY OTHER ENTITY, WHETHER ACTING IN
AN INDIVIDUAL, FIDUCIARY OR OTHER CAPACITY.


 


1.23         “PRODUCTS” MEANS ALL PRODUCTS AND SERVICES ORDERED, FORECASTED TO
BE ORDERED OR PURCHASED BY HOME DEPOT FROM UIC PURSUANT TO THIS AGREEMENT.


 


1.24         “PURCHASE PRICE” MEANS THE PURCHASE PRICE OF EACH PRODUCT, AS
FURTHER DEFINED IN ARTICLE X.


 


1.25         “RECORDS” HAS THE MEANING SPECIFIED IN SECTION 9.02.


 


1.26         “REPORTS” MEANS ANY OF THE REPORTS REQUIRED TO BE GIVEN BY ANY
PARTY PURSUANT TO SECTION 9.01.


 


1.27         “SUPPLIER BUYING AGREEMENT” MEANS THAT HOME DEPOT SUPPLIER BUYING
AGREEMENT BETWEEN HOME DEPOT U.S.A., INC. AND UNITED INDUSTRIES CORPORATION OF
EVEN DATE HEREWITH.


 


1.28         “SUPPLY OBLIGATIONS” GENERALLY REFERS TO THE PARTIES’ RESPECTIVE
OBLIGATIONS AND DUTIES SET FORTH IN ARTICLES V THROUGH X HEREUNDER.


 


1.29         “THIRD PARTY LICENSEE” HAS THE MEANING SPECIFIED IN SECTION
3.04(B).


 


4

--------------------------------------------------------------------------------



 


1.30         “THIRD PARTY LICENSES” HAS THE MEANING SPECIFIED IN SECTION
3.04(D).


 


1.31         “TRADEMARK RIGHTS” HAS THE MEANING SET FORTH IN SECTION 3.03.


 


1.32         “TRADEMARK TERM” HAS THE MEANING SET FORTH IN SECTION 3.03.


 


1.33         “VIGORO FERTILIZERS” MEANS ALL LAWN FERTILIZERS AND GARDEN GRANULAR
AND WATER SOLUBLE FERTILIZER PRODUCTS MARKETED OR SOLD UNDER OR IN CONJUNCTION
WITH ANY OF THE MARKS.


 


1.34         “VIGORO-BRANDED PRODUCTS” MEANS ANY PRODUCT MANUFACTURED, MARKETED
OR SOLD UNDER OR IN CONJUNCTION WITH ANY OF THE MARKS.


 


ARTICLE II.  CONDITIONS PRECEDENT


 


2.01         CONDITIONS PRECEDENT.  NOTWITHSTANDING THE EXECUTION OF THIS
AGREEMENT BY EITHER OR BOTH PARTIES, NONE OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS AND UNTIL THE FOLLOWING CONDITIONS PRECEDENT
HAVE OCCURRED, AFTER WHICH THE AGREEMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE
DATE:


 


A.             UIC’S BOARD OF DIRECTORS SHALL HAVE APPROVED THE TERMS AND
CONDITIONS OF THIS AGREEMENT; AND


 


B.             UIC SHALL HAVE RECEIVED A FULL AND EFFECTIVE WAIVER AND AMENDMENT
TO, OR LANGUAGE IN, THE CREDIT AGREEMENT THAT PERMITS THIS AGREEMENT AND ALL
TRANSACTIONS AND OBLIGATIONS CONTEMPLATED HEREIN.


 


ARTICLE III.  TRADEMARK LICENSE


 


3.01         LICENSE GRANTS.


 


A.             HOME DEPOT.  SUBJECT TO ANY PRE-EXISTING CONTRACTUAL OBLIGATIONS
OR RESTRICTIONS, OR OTHER IMPAIRMENTS, TO THE EXTENT LISTED IN SCHEDULE D AND TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, UIC HEREBY GRANTS TO HOME DEPOT,
DURING THE TRADEMARK TERM, A ROYALTY-FREE, SOLE (EXCEPT FOR THIRD PARTY LICENSES
GRANTED AT HOME DEPOT’S REQUEST PURSUANT TO SECTIONS 3.01(B)(I) AND (II)),
NON-TRANSFERABLE LICENSE, WITHOUT THE RIGHT TO SUBLICENSE, TO USE EACH MARK SET
FORTH IN SCHEDULE B SOLELY IN CONNECTION WITH THE MARKETING AND SALE OF
VIGORO-BRANDED PRODUCTS IN THE PERMITTED PRODUCT CATEGORIES AND PERMITTED
TERRITORIES CORRESPONDING TO SUCH MARK AS SET FORTH IN SCHEDULE B.  THE
FOREGOING LICENSE TO HOME DEPOT IS LIMITED TO VIGORO-BRANDED PRODUCTS THAT ARE
MANUFACTURED FOR HOME DEPOT BY EITHER UIC OR BY A THIRD PARTY LICENSEE.


 


B.             THIRD PARTIES.  SUBJECT TO ANY PRE-EXISTING CONTRACTUAL
OBLIGATIONS OR RESTRICTIONS, OR OTHER IMPAIRMENTS, TO THE EXTENT LISTED IN
SCHEDULE D AND TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, UIC HEREBY AGREES,
ON HOME DEPOT’S REQUEST FROM TIME TO TIME DURING THE TRADEMARK TERM, TO GRANT:


 


5

--------------------------------------------------------------------------------



 

(I)    ROYALTY-FREE, NON-EXCLUSIVE, NON-TRANSFERABLE LICENSES (WITHOUT THE RIGHT
TO SUBLICENSE), TO THIRD PARTIES DESIGNATED BY HOME DEPOT TO USE THE MARKS
SOLELY IN CONNECTION WITH SUCH THIRD PARTIES’ SUPPLY OF NON-COMPETING PRODUCTS
TO HOME DEPOT IN CONNECTION WITH THE LICENSE GRANTED TO HOME DEPOT IN SUBSECTION
(A) ABOVE; AND

 

(II)   ROYALTY-BEARING, NON-EXCLUSIVE, NON-TRANSFERABLE LICENSES (WITHOUT THE
RIGHT TO SUBLICENSE), TO THIRD PARTIES DESIGNATED BY HOME DEPOT TO USE THE MARKS
SOLELY IN CONNECTION WITH SUCH THIRD PARTIES’ SUPPLY OF COMPETING PRODUCTS TO
HOME DEPOT IN CONNECTION WITH THE LICENSE GRANTED TO HOME DEPOT IN SUBSECTION
(A) ABOVE; PROVIDED THAT, IF UIC IS A VENDOR FOR ANY PORTION OF HOME DEPOT’S
VIGORO-BRANDED [*] BUSINESS AT ANY TIME DURING THE TRADEMARK TERM, THEN ANY
THIRD PARTY LICENSES GRANTED HEREUNDER FOR USE OF THE MARKS SOLELY IN CONNECTION
WITH VIGORO-BRANDED [*] SHALL BE ROYALTY-FREE ONLY FOR SUCH PERIOD DURING WHICH
UIC IS A VENDOR AND IS SUPPLYING VIGORO-BRANDED [*] TO HOME DEPOT.

 


3.02         COVENANT.  HOME DEPOT HEREBY COVENANTS THAT, PRIOR TO THE
ASSIGNMENT DATE, HOME DEPOT SHALL NOT USE, NOR SHALL IT PERMIT ANY THIRD PARTY
LICENSEE TO USE, THE MARKS OUTSIDE THE SCOPE OF THE LICENSES GRANTED IN
CONNECTION WITH SECTION 3.01.  IF HOME DEPOT DESIRES TO USE A MARK OUTSIDE THE
SCOPE OF THE LICENSE GRANTED IN SECTION 3.01(A), IT MAY REQUEST THAT UIC
REGISTER THE MARK FOR SUCH USE AND AMEND SCHEDULE B TO INCLUDE SUCH
REGISTRATION, AS FURTHER DESCRIBED IN SECTION 4.01(B).


 


3.03         TERM OF TRADEMARK RIGHTS.  THE PARTIES’ RESPECTIVE RIGHTS AND
OBLIGATIONS WITH RESPECT TO THE MARKS, AS SET FORTH IN THIS ARTICLE III, AND IN
ARTICLE IV, SECTION 7.01, SECTION 9.01(A) AND SECTION 10.03, (THE “TRADEMARK
RIGHTS”) SHALL BEGIN AS OF THE EFFECTIVE DATE AND, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL AT UIC’S OPTION EXPIRE AS FOLLOWS (THE “TRADEMARK TERM”):


 


A.             IMMEDIATELY, UPON TERMINATION OF THE SUPPLY OBLIGATIONS PURSUANT
TO THE TERMS OF THIS AGREEMENT;


 


B.             IMMEDIATELY UPON EXPIRATION, PURSUANT TO SECTION 5.02(C), OF HOME
DEPOT’S EXCLUSIVITY AND MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS SET FORTH IN
SECTION 5.02(A) AND SECTION 5.02(B), RESPECTIVELY; OR


 


C.             THE ASSIGNMENT DATE.


 


3.04         LIMITATIONS ON THIRD PARTY LICENSES.


 


A.             BEFORE REQUESTING UIC TO GRANT ANY THIRD PARTY LICENSE WITH
RESPECT TO ANY PRODUCT, HOME DEPOT SHALL NOTIFY UIC OF ITS REQUIREMENTS FOR SUCH
PRODUCT, AND THE PARTIES SHALL DISCUSS UIC’S ABILITY TO SUPPLY SUCH PRODUCTS TO
HOME DEPOT ON COMPETITIVE TERMS AT THAT TIME.  NOTWITHSTANDING THE PREVIOUS
SENTENCE, ANY DETERMINATION TO USE UIC TO SOURCE SUCH PRODUCTS SHALL BE AT HOME
DEPOT’S SOLE DISCRETION.


 


B.             NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UIC SHALL NOT BE
REQUIRED TO GRANT ANY LICENSE TO THE MARKS TO A THIRD PARTY UNLESS SUCH PERSON
HAS EXECUTED A LICENSE AGREEMENT WITH UIC CONTAINING CUSTOMARY TERMS AND
CONDITIONS AT LEAST AS RESTRICTIVE AS THOSE CONTAINED

--------------------------------------------------------------------------------


[*]           CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, IS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


6

--------------------------------------------------------------------------------



 


HEREIN AND OTHERWISE SATISFACTORY TO UIC (“THIRD PARTY LICENSEE”).  UIC SHALL
NOT UNREASONABLY WITHHOLD THE GRANT OF SUCH A LICENSE AND SHALL ACT IN GOOD
FAITH WITH RESPECT TO ALL THIRD PARTY LICENSEES; PROVIDED, HOWEVER, THAT IT
SHALL NOT BE DEEMED UNREASONABLE FOR UIC TO REFUSE TO GRANT ANY LICENSE TO THE
MARKS TO ANY THIRD PARTY THAT UIC HAS A GOOD FAITH REASON TO BELIEVE WOULD NOT
COMPLY WITH SECTION 3.06 AND SECTION 3.07.  ANY THIRD PARTY LICENSEE SHALL AGREE
TO THE APPLICABLE TERMS OF THIS AGREEMENT.


 


C.             NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UIC SHALL NOT BE
REQUIRED TO GRANT A LICENSE TO ANY THIRD PARTY IN CONNECTION WITH ANY PRODUCT IN
ANY TERRITORY IN WHICH SUCH PRODUCT IS BEING MANUFACTURED, MARKETED OR SOLD
UNDER A MARK AS OF THE EFFECTIVE DATE, EXCEPT AS MAY BE PROVIDED IN SECTION
6.02.


 


D.             ALL LICENSES GRANTED TO THIRD PARTIES BY UIC PURSUANT TO SECTIONS
3.01(B)(I) AND (II) (“THIRD PARTY LICENSES”) SHALL BE DRAFTED SUCH THAT THEY
AUTOMATICALLY TERMINATE UPON ANY TERMINATION OF THE LICENSE GRANTED BY UIC TO
HOME DEPOT PURSUANT SECTION 3.01(A).


 


3.05         OWNERSHIP.  HOME DEPOT ACKNOWLEDGES THAT, AS BETWEEN HOME DEPOT AND
UIC, UNTIL THE ASSIGNMENT DATE, UIC IS THE SOLE AND EXCLUSIVE OWNER OF ALL
RIGHT, TITLE AND INTEREST IN AND TO THE MARKS AND HOME DEPOT SHALL REFRAIN FROM
TAKING ANY ACTION INCONSISTENT WITH SUCH OWNERSHIP AND FROM ATTACKING UIC’S
TITLE TO THE MARKS OR THE LIEN CREATED IN THE MARKS BY THE COLLATERAL DOCUMENTS
(AS DEFINED IN THE CREDIT AGREEMENT).  HOME DEPOT AGREES THAT, SUBJECT TO
SECTION 3.12 AND ARTICLE XI, NOTHING IN THIS AGREEMENT SHALL GIVE HOME DEPOT ANY
RIGHT, TITLE OR INTEREST IN THE MARKS OTHER THAN THE RIGHT TO USE SUCH MARKS IN
ACCORDANCE WITH THE LICENSE GRANTED IN SECTION 3.01.  UIC RESERVES ALL RIGHTS TO
THE MARKS EXCEPT AS EXPRESSLY GRANTED HEREIN TO HOME DEPOT.


 


3.06         QUALITY CONTROL.  HOME DEPOT AGREES THAT THE NATURE AND QUALITY OF
ALL VIGORO-BRANDED PRODUCTS, AS CURRENTLY SOLD, MANUFACTURED BY A THIRD-PARTY
LICENSEE AND THE NATURE AND QUALITY OF ALL ADVERTISING, MARKETING AND OTHER USES
OF THE MARKS BY HOME DEPOT SHALL BE, AS REASONABLY DETERMINED BY UIC, OF A
NATURE AND QUALITY:  (I) AT LEAST EQUAL TO THE NATURE AND QUALITY OF
VIGORO-BRANDED PRODUCTS (AND RELATED MARKETING AND ADVERTISING) CURRENTLY BEING
SOLD BY UIC; AND (II) CONSISTENT WITH THE REPUTATION OF THE MARKS.  HOME DEPOT
AGREES TO COOPERATE WITH UIC IN FACILITATING UIC’S CONTROL OF THE QUALITY AND
REPUTATION OF THE MARKS BY:  (I) PERMITTING REASONABLE INSPECTION OF ANY HOME
DEPOT FACILITY UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS; (II) AT
UIC’S REASONABLE REQUEST, SUPPLYING UIC WITH REPRESENTATIVE SAMPLES OF HOME
DEPOT’S USES OF THE MARK; AND (III) REFRAINING FROM ANY USE OF THE MARKS THAT
WOULD HARM THE REPUTATION OF THE MARKS, INCLUDING BY TARNISHMENT OR DILUTION. 
IN ORDER TO PROTECT THE VALIDITY OF THE MARKS AND ITS BRAND EQUITY, UIC SHALL
HAVE THE RIGHT TO REASONABLY REJECT ANY USES OF THE MARKS BY HOME DEPOT OR ANY
THIRD PARTY LICENSEE THAT COULD, UNDER STANDARDS AND PRACTICES COMMON IN THE
RETAIL INDUSTRY AND IN THE INDUSTRY IN WHICH THE APPLICABLE GOODS AND SERVICES
ARE PROVIDED, REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE REPUTATION OR
VALIDITY OF THE MARKS, OR THAT VIOLATE ANY USAGE GUIDELINES PROMULGATED BY UIC
PURSUANT TO SECTION 3.07.


 


3.07         USAGE GUIDELINES.  HOME DEPOT SHALL USE THE MARKS IN A MANNER
CONSISTENT WITH UIC’S USE OF THE MARKS AND WITH GUIDELINES PROMULGATED BY UIC
FROM TIME TO TIME IN THE FUTURE, PROVIDED THAT SUCH GUIDELINES SHALL NOT HAVE A
MATERIAL IMPACT ON HOME DEPOT’S ABILITY TO EXPLOIT


 


7

--------------------------------------------------------------------------------



 


THE MARKS AS PROVIDED IN THIS AGREEMENT.  IF SUCH GUIDELINES HAVE NOT BEEN
AGREED UPON IN ADVANCE BY, AND HAVE A MATERIAL FINANCIAL IMPACT ON, HOME DEPOT,
UIC WILL BE RESPONSIBLE FOR ANY REASONABLE AND DIRECT OUT-OF-POCKET EXPENSES
INCURRED BY HOME DEPOT AS A RESULT OF UIC’S IMPLEMENTATION OF SUCH GUIDELINES. 
ANY OBJECTION BY UIC TO THE USE OF ANY MARK BY HOME DEPOT OR ANY THIRD PARTY
LICENSEE SHALL BE ACCOMPANIED BY A WRITTEN STATEMENT SETTING FORTH IN REASONABLE
DETAIL THE NATURE OF UIC’S OBJECTIONS AND SUGGESTIONS FOR REMOVING OR REPLACING
THE OBJECTIONABLE ASPECTS.  WHERE PRACTICAL AND APPROPRIATE OR REASONABLY
REQUIRED BY UIC, HOME DEPOT SHALL INCLUDE, OR SHALL REQUIRE TO BE INCLUDED, THE
FOLLOWING ATTRIBUTION ON ALL PRODUCT PACKAGING FOR ALL VIGORO-BRANDED PRODUCTS
MANUFACTURED FOR, OR MARKETED AND SOLD BY, HOME DEPOT PURSUANT TO LICENSES
GRANTED IN CONNECTION WITH SECTION 3.01:  “VIGORO™/® IS A LICENSED TRADEMARK OF
UNITED INDUSTRIES CORPORATION” OR SUCH OTHER ATTRIBUTION AGREED TO BY THE
PARTIES FROM TIME TO TIME.


 


3.08         CHANGES TO THE MARKS.  UIC SHALL HAVE THE RIGHT AT ANY TIME TO MAKE
ADDITIONS TO, DELETIONS FROM, AND CHANGES TO ANY OR ALL OF THE MARKS IN ITS SOLE
AND COMPLETE DISCRETION; PROVIDED, HOWEVER, THAT UIC SHALL GIVE HOME DEPOT
REASONABLE PRIOR WRITTEN NOTICE THEREOF AND THAT NO SUCH CHANGE SHALL, IN UIC’S
REASONABLE DETERMINATION, MATERIALLY IMPAIR THE PRESENT CHARACTER, REPUTATION OR
MARKET POSITION OF ANY MARK.  HOME DEPOT SHALL, AFTER RECEIPT OF SUCH WRITTEN
NOTICE FROM UIC, ADOPT AND BEGIN USING ANY AND ALL SUCH ADDITIONS, DELETIONS AND
CHANGES AS SOON AS REASONABLY PRACTICABLE AFTER UIC’S ADOPTION THEREOF. 
NOTWITHSTANDING THE FOREGOING, IF UIC REQUIRES THAT ANY SUCH ADDITION, DELETION
OR CHANGE BE MADE, HOME DEPOT SHALL BE ENTITLED TO DISTRIBUTE AND SELL-DOWN ALL
EXISTING INVENTORY OF VIGORO-BRANDED PRODUCTS, AND USE EXISTING INVENTORY OF
PACKAGING AND LABEL STOCK, AND TO USE EXISTING ADVERTISING AND PROMOTIONAL
MATERIALS, UNLESS UIC NOTIFIES HOME DEPOT IN WRITING THAT SUCH USES OF
VIGORO-BRANDED PRODUCTS, PACKAGING AND LABEL STOCK OR PROMOTIONAL MATERIALS
ALLEGEDLY INFRINGE THE RIGHTS OF ANY PERSON.  IF ANY SUCH ADDITION, DELETION OR
CHANGE HAS NOT BEEN AGREED UPON IN ADVANCE BY, AND HAS A MATERIAL FINANCIAL
IMPACT ON, HOME DEPOT, UIC WILL BE RESPONSIBLE FOR ANY REASONABLE AND DIRECT
OUT-OF-POCKET EXPENSES INCURRED BY HOME DEPOT AS A RESULT OF UIC’S
IMPLEMENTATION OF SUCH ADDITION, DELETION OR CHANGE.


 


3.09         GOODWILL.  HOME DEPOT’S USE OF THE MARKS DURING THE TRADEMARK TERM,
AND ANY GOODWILL ARISING THEREFROM, SHALL INURE SOLELY TO THE BENEFIT OF UIC. 
NOTWITHSTANDING THE FOREGOING, HOWEVER, SUCH GOODWILL SHALL BE TRANSFERRED TO
HOME DEPOT IN CONNECTION WITH ANY ASSIGNMENT OF THE MARKS PURSUANT TO ARTICLE
XI.  ANY GOODWILL ARISING FROM THE USE OF HOME DEPOT’S OWN TRADEMARKS SHALL
INURE SOLELY TO THE BENEFIT OF HOME DEPOT.


 


3.10         CO-BRANDING. HOME DEPOT SHALL NOT HAVE THE RIGHT TO USE THE MARKS
IN CONJUNCTION WITH ANY OTHER TRADEMARKS WITHOUT UIC’S PRIOR WRITTEN CONSENT,
WHICH SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT USUAL AND
CUSTOMARY ADVERTISING AND MERCHANDISING SHALL NOT BE DEEMED CO-BRANDING. 
NOTWITHSTANDING THE FOREGOING, UIC SHALL HAVE NO OBLIGATION TO CONSENT TO THE
USE OF ANY OTHER MARK IN CONNECTION WITH THE VIGORO FERTILIZERS.


 


3.11         APPROVALS.  HOME DEPOT SHALL COMPLY WITH ALL APPLICABLE LAWS AND
REGULATIONS AND, AT ITS OWN EXPENSE, OBTAIN ALL APPROPRIATE FEDERAL, STATE OR
LOCAL GOVERNMENT LICENSES, PERMITS AND OTHER APPROVALS THAT MAY BE REQUIRED FOR
PERFORMANCE OF ITS RIGHTS AND OBLIGATIONS HEREUNDER, EXCEPT FOR SUCH LICENSES,
PERMITS AND OTHER APPROVALS RELATING TO THE MANUFACTURE OF VIGORO-BRANDED


 


8

--------------------------------------------------------------------------------



 


PRODUCTS BY UIC, FOR WHICH UIC SHALL HAVE THE SOLE RIGHT AND RESPONSIBILITY
PURSUANT TO SECTION 6.07.


 


3.12         SECURITY INTEREST.  UIC WILL SUBMIT A REQUEST TO THE ADMINISTRATIVE
AGENT FOR THE CREDIT AGREEMENT TO GRANT A FIRST PRIORITY SECURITY INTEREST IN
THE MARKS TO HOME DEPOT.  IF THE GRANTING OF SUCH LIEN TO HOME DEPOT IS
CONSENTED TO BY REQUISITE PARTIES UNDER THE CREDIT AGREEMENT (AS SET FORTH
THEREIN), UIC WILL USE COMMERCIALLY REASONABLE EFFORTS TO GRANT HOME DEPOT A
FIRST PRIORITY SECURITY INTEREST IN THE MARKS, AND UIC AGREES TO TAKE SUCH
ADDITIONAL ACTION AND EXECUTE SUCH DOCUMENTS AS REASONABLY NECESSARY TO PERMIT
HOME DEPOT TO PERFECT SUCH SECURITY INTEREST.  TO THE EXTENT THAT HOME DEPOT
FAILS TO MEET THE CONDITIONS SET FORTH IN ARTICLE XI, AND, IN ANY EVENT, ON THE
ASSIGNMENT DATE, HOME DEPOT HEREBY AGREES TO RELEASE ANY LIENS AND SECURITY
INTERESTS GRANTED HEREUNDER IN THE MARKS.  HOME DEPOT SHALL ALSO EXECUTE AND
DELIVER TO UIC UPON SUCH TERMINATION SUCH UNIFORM COMMERCIAL CODE TERMINATION
STATEMENTS OR AMENDMENTS, CERTIFICATES FOR TERMINATING ANY LIENS AND SUCH OTHER
DOCUMENTATION AS SHALL BE REASONABLY REQUESTED BY UIC TO EFFECT THE TERMINATION
AND RELEASE OF ANY LIENS AND SECURITY INTERESTS IN FAVOR OF HOME DEPOT AFFECTING
THE MARKS.


 


ARTICLE IV.  PROTECTION AND MAINTENANCE OF THE MARKS


 


4.01         REGISTRATION, PROSECUTION AND MAINTENANCE.


 


A.             UIC RIGHTS.  UIC SHALL HAVE THE SOLE RIGHT AND AUTHORITY TO MAKE
APPLICATIONS FOR REGISTRATION OF, PROSECUTE AND MAINTAIN REGISTRATIONS FOR, AND
TO MAKE APPLICATIONS FOR RENEWAL OF AND RENEW APPLICATIONS AND REGISTRATIONS FOR
ANY MARK.


 


B.             HOME DEPOT RIGHTS.


 

(I)            NEW REGISTRATIONS.  IF HOME DEPOT DESIRES TO REGISTER A MARK IN A
NEW PRODUCT CATEGORY OR TERRITORY, THEN UIC SHALL PROMPTLY OBTAIN AND REVIEW
TRADEMARK CLEARANCE SEARCHES IN ACCORDANCE WITH UIC’S TRADEMARK REVIEW PRACTICES
AND REPORT THE RESULTS OF SUCH REVIEW TO HOME DEPOT.  HOME DEPOT MAY, IN ITS
DISCRETION, PROMPTLY THEREAFTER NOTIFY UIC IN WRITING TO PROCEED WITH AN
APPLICATION FOR REGISTRATION, IN WHICH CASE, UIC SHALL, WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER HOME DEPOT’S WRITTEN NOTICE, (I) FOR APPLICATIONS FOR
REGISTRATION WITHIN THE UNITED STATES, MAKE APPLICATION IN ITS OWN NAME FOR
REGISTRATION OF SUCH MARK IN THE PRODUCT CATEGORY SPECIFIED IN HOME DEPOT’S
NOTICE, AND (II) FOR APPLICATIONS FOR REGISTRATION OUTSIDE THE UNITED STATES,
INSTRUCT FOREIGN COUNSEL TO MAKE APPLICATION IN UIC’S NAME FOR REGISTRATION OF
SUCH MARK IN THE PRODUCT CATEGORY AND TERRITORY SPECIFIED IN HOME DEPOT’S
NOTICE.  UIC SHALL OWN ANY SUCH MARK, AND SCHEDULE B SHALL BE AMENDED TO INCLUDE
ANY SUCH MARK IN THE LICENSE GRANTED TO HOME DEPOT PURSUANT TO SECTION 3.01(A). 
THEREAFTER, UIC SHALL KEEP HOME DEPOT REASONABLY INFORMED AS TO THE STATUS OF
THE PENDING REGISTRATION AND ANY COMMUNICATION FROM THE TRADEMARK EXAMINER OR
ANY THIRD PARTIES RELATED TO THE PENDING REGISTRATION.

 

(II)           FAILURE OF ASSIGNMENT.  IF HOME DEPOT DOES NOT TAKE ASSIGNMENT OF
THE MARKS PURSUANT TO ARTICLE XI, AND:

 

(A)          UIC IS SUPPLYING A VIGORO-BRANDED PRODUCT TO HOME DEPOT (IN ANY
PRODUCT CATEGORY) AS OF THE TERMINATION OF HOME DEPOT’S EXCLUSIVITY AND MINIMUM
ANNUAL VOLUME

 

9

--------------------------------------------------------------------------------


 

PURCHASE OBLIGATIONS PURSUANT TO SECTION 5.02(C), THEN UIC WILL CONTINUE TO
SUPPLY SUCH VIGORO-BRANDED PRODUCT TO HOME DEPOT FOR THE TERM OF THE SUPPLY
OBLIGATIONS; OR

 

(B)           HOME DEPOT IS MAKING COMMERCIALLY SIGNIFICANT SALES OF A
VIGORO-BRANDED PRODUCT OUTSIDE OF THE LAWN AND GARDEN CATEGORY THAT UIC DOES NOT
SUPPLY TO HOME DEPOT AS OF THE TERMINATION OF HOME DEPOT’S EXCLUSIVITY AND
MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS PURSUANT TO SECTION 5.02(C), THEN THE
LICENSE GRANTED TO HOME DEPOT PURSUANT TO SECTION 3.01(A) AND THE LICENSE
GRANTED TO HOME DEPOT’S THIRD PARTY LICENSEE PURSUANT TO SECTION 3.01(B) SHALL
CONTINUE (I) ONLY WITH RESPECT TO SUCH VIGORO-BRANDED PRODUCT, (II) ONLY IN
THOSE TERRITORIES IN WHICH HOME DEPOT HAS MADE ANY ACTUAL COMMERCIAL SALES; AND
(III) FOR THE LESSER OF TEN (10) YEARS OR UNTIL HOME DEPOT IS NO LONGER MAKING
SUBSTANTIAL USE OF THE MARKS IN COMMERCE IN CONNECTION WITH SUCH VIGORO-BRANDED
PRODUCT; OR

 

(C)           HOME DEPOT IS MAKING COMMERCIALLY SIGNIFICANT SALES OF A
VIGORO-BRANDED PRODUCT WITHIN THE LAWN AND GARDEN CATEGORY THAT UIC DOES NOT
SUPPLY TO HOME DEPOT AS OF THE TERMINATION OF HOME DEPOT’S EXCLUSIVITY AND
MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS PURSUANT TO SECTION 5.02(C), THEN THE
LICENSE GRANTED TO HOME DEPOT PURSUANT TO SECTION 3.01(A) AND THE LICENSE
GRANTED TO HOME DEPOT’S THIRD PARTY LICENSEE PURSUANT TO SECTION 3.01(B) SHALL
CONTINUE (I) ONLY WITH RESPECT TO SUCH VIGORO-BRANDED PRODUCT, (II) ONLY IN
THOSE TERRITORIES IN WHICH HOME DEPOT HAS MADE SUBSTANTIAL SALES; AND (III) FOR
ONE (1) YEAR ONLY TO ENABLE HOME DEPOT TO TRANSITION THOSE PRODUCTS TO ANOTHER
BRAND.

 


4.02         ENFORCEMENT.


 


A.             NOTICE.  IN THE EVENT THAT THE LEGAL DEPARTMENT OF EITHER PARTY
LEARNS OF AN ACTUAL OR SUSPECTED INFRINGEMENT, MISAPPROPRIATION OR MISUSE BY A
THIRD PARTY OF ANY MARK OR OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION, OR OF
AN OPPOSITION OR CANCELLATION PROCEEDING BY A THIRD PARTY ATTACKING THE VALIDITY
OR DISPUTING THE OWNERSHIP OF ANY MARK, IT SHALL PROMPTLY PROVIDE THE OTHER
PARTY WITH A WRITTEN STATEMENT OF THE FACTS OF SUCH INFRINGEMENT,
MISAPPROPRIATION, MISUSE OR PROCEEDING, TO THE EXTENT KNOWN.


 


B.             UIC OBLIGATIONS.  EXCEPT AS SET FORTH IN SECTION 4.02(C), UIC
SHALL HAVE THE SOLE RIGHT AND AUTHORITY, BUT NOT THE OBLIGATION, TO TAKE SUCH
STEPS AS NECESSARY TO PROTECT THE MARKS AGAINST INFRINGEMENT, MISAPPROPRIATION,
TARNISHMENT OR MISUSE, INCLUDING THE COMMENCEMENT OF A LITIGATION.


 


C.             HOME DEPOT RIGHTS.  IF UIC COMMENCES LITIGATION TO PROTECT OR
ENFORCE ANY MARK LICENSED, OR CONTEMPLATED BY THE PARTIES TO BE LICENSED, TO
HOME DEPOT PURSUANT TO SECTION 3.01(A), HOME DEPOT SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, AND AT ITS SOLE EXPENSE, HAVE THE RIGHT TO JOIN AND
PARTICIPATE IN ANY SUCH LITIGATION, AND TO SELECT COUNSEL OF ITS OWN CHOOSING. 
UIC SHALL HAVE SOLE CONTROL OF ANY SUCH LITIGATION; PROVIDED, HOWEVER, THAT UIC
SHALL NOT ENTER INTO ANY SETTLEMENT ON BEHALF OF HOME DEPOT OR OTHERWISE
COMPROMISE A CLAIM THAT WOULD RESULT IN (I) THE ADMISSION OF ANY LIABILITY BY
HOME DEPOT, (II) ANY FINANCIAL LIABILITY ON THE PART OF HOME DEPOT, OR (III)
THAT WOULD SUBJECT HOME DEPOT TO INJUNCTIVE RELIEF WITHOUT FIRST OBTAINING HOME
DEPOT’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED.  IF, WITHIN NINETY (90) DAYS AFTER WRITTEN NOTICE FROM
HOME


 


10

--------------------------------------------------------------------------------



 


DEPOT OF AN INFRINGEMENT, MISAPPROPRIATION OR MISUSE OF ANY MARK LICENSED, OR
CONTEMPLATED BY THE PARTIES TO BE LICENSED, TO HOME DEPOT, UIC HAS NOT TAKEN
STEPS TO HALT SUCH INFRINGEMENT, MISAPPROPRIATION OR MISUSE, THEN HOME DEPOT
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HAVE THE RIGHT BUT NOT THE
OBLIGATION TO BRING SUIT TO ENJOIN SUCH INFRINGEMENT, MISAPPROPRIATION OR MISUSE
AND TO SELECT COUNSEL FOR, AND CONTROL, THE PROSECUTION OF ANY SUCH SUIT.  IF
HOME DEPOT COMMENCES ANY SUCH LITIGATION, IT (1) SHALL KEEP UIC REGULARLY
APPRISED OF THE NATURE AND STATUS OF SUCH LITIGATION, (2) SHALL PERMIT UIC’S
INVOLVEMENT IN SUCH LITIGATION AT UIC’S EXPENSE, AND (3) SHALL NOT SETTLE SUCH
LITIGATION WITHOUT UIC’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY
WITHHELD, PROVIDED THAT IT SHALL NOT BE UNREASONABLE TO REFUSE TO CONSENT TO ANY
SETTLEMENT THAT IMPOSES ANY FINANCIAL OBLIGATION UPON UIC OR THAT IN UIC’S GOOD
FAITH OPINION MAY IMPAIR THE VALUE OR REPUTATION OF ANY MARK OR THE REPUTATION
OF UIC.  EXCEPT AS PROVIDED HEREIN, HOME DEPOT SHALL HAVE NO RIGHT OR AUTHORITY
TO BRING SUIT IN CONNECTION WITH THE PROTECTION OR ENFORCEMENT OF ANY MARK.  IF
HOME DEPOT UNREASONABLY WITHHOLDS, DELAYS OR CONDITIONS ITS CONSENT TO ANY
SETTLEMENT FOR WHICH SUCH CONSENT IS REQUIRED PURSUANT TO THIS SECTION 4.02(C),
THEN UIC SHALL CONTINUE TO CONTROL THE PROSECUTION OF SUCH CLAIM AND SHALL HAVE
THE RIGHT TO COMMENCE AN ACTION AGAINST HOME DEPOT IN ACCORDANCE WITH THE
DISPUTE RESOLUTION PROCEDURES OUTLINED IN SECTION 17.02 HEREIN IN THE EVENT AN
ADVERSE RESULT (INCLUDING ANY LOSSES) RESULTING FROM A JUDGMENT OR OTHER
DETERMINATION IN SUCH PROCEEDING IS LESS FAVORABLE TO UIC THAN THE SETTLEMENT AS
TO WHICH HOME DEPOT FAILED OR REFUSED TO PROVIDE ITS CONSENT.


 


D.             COOPERATION.  EACH PARTY SHALL REASONABLY COOPERATE WITH THE
OTHER PARTY IN ANY ENFORCEMENT ACTION OR PROCEEDING TAKEN BY EITHER OF THEM IN
CONNECTION WITH THE MARKS IN ACCORDANCE WITH THIS ARTICLE IV.


 


4.03         EXPENSES.


 


A.             EXISTING REGISTRATIONS.  UNLESS OTHERWISE PROVIDED HEREIN, UIC
SHALL BEAR ALL EXPENSES INCURRED IN CONNECTION WITH MAINTENANCE AND ENFORCEMENT
OF THE REGISTRATIONS OF THE MARKS IN THE PRODUCT CATEGORIES AND CORRESPONDING
TERRITORIES LISTED ON SCHEDULE B AS OF THE EFFECTIVE DATE.


 


B.             NEW APPLICATIONS AND REGISTRATIONS.  HOME DEPOT SHALL REIMBURSE
UIC FOR ALL REASONABLE FEES AND EXPENSES INCURRED BY UIC IN CONNECTION WITH
OBTAINING AND REVIEWING TRADEMARK CLEARANCE SEARCHES FOR NEW APPLICATIONS AND
REGISTRATIONS (AS DEFINED BELOW).  UIC SHALL BEAR ALL OTHER EXPENSES INCURRED IN
CONNECTION WITH PROSECUTION OF APPLICATIONS FOR, MAINTENANCE OF REGISTRATIONS
WITH RESPECT TO, AND ENFORCEMENT OF ANY MARKS PURSUED OR OBTAINED BY IT AFTER
THE EFFECTIVE DATE (THE “NEW APPLICATIONS AND REGISTRATIONS”) ONLY IF, FOR EACH
SUCH NEW APPLICATION AND REGISTRATION, (I) HOME DEPOT, DURING THE TRADEMARK TERM
(Y) PURCHASES ANY SUBSTANTIAL PORTION OF ITS REQUIREMENTS FOR PRODUCTS THAT ARE
WITHIN THE SCOPE OF SUCH NEW APPLICATIONS AND REGISTRATIONS FROM UIC, AND (Z)
HOME DEPOT PURCHASES COMMERCIAL QUANTITIES (E.G., OTHER THAN FOR TEST MARKETING
PURPOSES) OF SUCH PRODUCTS FROM UIC, OR (II) UIC HAS ENTERED INTO A
ROYALTY-BEARING THIRD PARTY LICENSE WITH RESPECT TO THE MARKS WITHIN THE SCOPE
OF SUCH NEW APPLICATION AND REGISTRATION.  IF DURING THE TRADEMARK TERM, NEITHER
OF THE FOREGOING CONDITIONS ARE MET, THEN HOME DEPOT OR ITS DESIGNEE SHALL
PROMPTLY REIMBURSE (AND SHALL THEREAFTER PAY) ALL EXPENSES INCURRED IN
CONNECTION WITH PROSECUTION OF APPLICATIONS FOR,


 


11

--------------------------------------------------------------------------------



 


MAINTENANCE OF REGISTRATIONS AND ENFORCEMENT OF SUCH NEW APPLICATIONS AND
REGISTRATIONS FOR SUCH MARKS.


 


ARTICLE V.  HOME DEPOT’S PURCHASE OF PRODUCTS


 


5.01         TERMS OF PURCHASE.  ALL PURCHASE OF PRODUCTS BY HOME DEPOT FROM UIC
ARE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THOSE TERMS AND
CONDITIONS OF THE SUPPLIER BUYING AGREEMENT THAT ARE NOT INCONSISTENT WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT, ALL OF WHICH SHALL CONTROL OVER ANY
INCONSISTENT TERMS AND CONDITIONS THAT MAY BE CONTAINED IN ANY PURCHASE ORDER,
ORDER ACKNOWLEDGEMENT, BILL OF LADING OR SIMILAR DOCUMENTATION EXCHANGED BETWEEN
THE PARTIES.


 


5.02         GENERAL PURCHASE OBLIGATIONS.


 


A.             EXCLUSIVITY.  UNTIL EXPIRATION OF THESE PURCHASE OBLIGATIONS AS
PROVIDED IN SECTION 5.02(C), HOME DEPOT SHALL PURCHASE FROM UIC ALL OF HOME
DEPOT’S AND ITS AFFILIATES REQUIREMENTS FOR VIGORO FERTILIZERS FOR RESALE IN THE
UNITED STATES AND ITS TERRITORIES AND POSSESSIONS THROUGH ANY CHANNEL OF TRADE.


 


B.             MINIMUM ANNUAL VOLUME.


 

(I)            REQUIREMENT.  UNTIL EXPIRATION OF THESE PURCHASE OBLIGATIONS AS
PROVIDED IN SECTION 5.02(C), HOME DEPOT SHALL PURCHASE AT LEAST THE VOLUME OF
VIGORO FERTILIZER  THAT IS SPECIFIED IN SECTION 5.02(B)(I) OF SCHEDULE E FROM
UIC EACH CALENDAR YEAR (THE “MINIMUM ANNUAL VOLUME”).

 

(II)           CONSEQUENCE.  IF HOME DEPOT FAILS TO ACHIEVE THE MINIMUM ANNUAL
VOLUME FOR ANY CALENDAR YEAR, THEN NOTWITHSTANDING SECTION 16.01(C), IN ADDITION
TO ITS OTHER REMEDIES, UIC MAY TERMINATE THE TRADEMARK RIGHTS UPON SIXTY (60)
DAYS WRITTEN NOTICE TO HOME DEPOT.

 


C.             TERM OF PURCHASE OBLIGATIONS.  HOME DEPOT’S EXCLUSIVITY AND
MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS SET FORTH ABOVE IN THIS SECTION SHALL
BEGIN ON THE EFFECTIVE DATE AND CONTINUE UNTIL THE EARLIER TO OCCUR (PLUS ANY
EXTENSION APPLICABLE AS SET FORTH IN SECTION 11.01(B)(II) (CONDITIONS TO
ASSIGNMENT OBLIGATION) OR SECTION 17.09 (FORCE MAJEURE)) OF:


 

(I)            DECEMBER 31, 2008, IF HOME DEPOT ACHIEVES THE MINIMUM AGGREGATE
VOLUME REQUIREMENT SET FORTH IN SECTION 5.03(A)(I) BY DECEMBER 31, 2008, BUT
DOES NOT AGREE TO EXTEND ITS EXCLUSIVITY AND MINIMUM ANNUAL VOLUME PURCHASE
OBLIGATIONS FOR AN ADDITIONAL THREE YEARS FROM DECEMBER 31, 2008;

 

(II)           DECEMBER 31, 2009, IF HOME DEPOT FAILS TO ACHIEVE THE MINIMUM
AGGREGATE VOLUME REQUIREMENT BY JUNE 30, 2009, AND DOES NOT AGREE TO EXTEND ITS
EXCLUSIVITY AND MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS FOR AN ADDITIONAL
THREE YEARS FROM DECEMBER 31, 2009;

 

12

--------------------------------------------------------------------------------


 

(III)          DECEMBER 31, 2011, IF HOME DEPOT ACHIEVES THE MINIMUM AGGREGATE
VOLUME BY DECEMBER 31, 2008, AND AGREES TO EXTEND ITS EXCLUSIVITY AND MINIMUM
ANNUAL VOLUME PURCHASE OBLIGATIONS FOR AN ADDITIONAL THREE YEARS FROM DECEMBER
31, 2008, OR IF HOME DEPOT AGREES TO EXTEND ITS EXCLUSIVITY AND MINIMUM ANNUAL
VOLUME PURCHASE OBLIGATIONS FOR ANY OTHER REASON; OR

 

(IV)          DECEMBER 31, 2012, IF HOME DEPOT ACHIEVES THE MINIMUM AGGREGATE
VOLUME BY JUNE 30, 2009 AND AGREES TO EXTEND ITS EXCLUSIVITY AND MINIMUM ANNUAL
VOLUME PURCHASE OBLIGATIONS FOR AN ADDITIONAL THREE YEARS FROM DECEMBER 31,
2009, OR IF HOME DEPOT AGREES TO EXTEND ITS EXCLUSIVITY AND MINIMUM ANNUAL
VOLUME PURCHASE OBLIGATIONS FOR ANY OTHER REASON.

 


5.03         ASSIGNMENT PURCHASE REQUIREMENTS.  THE FOLLOWING PURCHASE
REQUIREMENTS ARE CONDITIONS PRECEDENT TO UIC’S OBLIGATION TO ASSIGN THE MARKS TO
HOME DEPOT PURSUANT TO ARTICLE XI.


 


A.             VIGORO FERTILIZER.


 

(I)            MINIMUM AGGREGATE VOLUME.  DURING THE PERIOD OF JANUARY 1, 2004
THROUGH DECEMBER 31, 2008, HOME DEPOT SHALL HAVE PURCHASED FROM UIC THE MINIMUM
AGGREGATE TOTAL  OF VIGORO FERTILIZER SPECIFIED IN SECTION 5.03(A)(I) OF
SCHEDULE E (THE “MINIMUM AGGREGATE VOLUME”).  IF HOME DEPOT FAILS TO PURCHASE
THE MINIMUM AGGREGATE VOLUME OF VIGORO FERTILIZER FROM UIC BY DECEMBER 31, 2008,
IT SHALL HAVE UNTIL JUNE 30, 2009 TO ACHIEVE SUCH AMOUNT.

 

(II)           CONSEQUENCES.  IF HOME DEPOT FAILS TO ACHIEVE THE MINIMUM
AGGREGATE VOLUME REQUIREMENT BY DECEMBER 31, 2008, THEN ITS EXCLUSIVITY AND
MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS SET FORTH IN SECTION 5.02 SHALL
AUTOMATICALLY BE EXTENDED THROUGH DECEMBER 31, 2009.  IF HOME DEPOT FAILS TO
ACHIEVE THE MINIMUM AGGREGATE VOLUME BY JUNE 30, 2009, THEN UIC SHALL HAVE NO
OBLIGATION TO ASSIGN THE MARKS TO HOME DEPOT AS CONTEMPLATED PURSUANT TO ARTICLE
XI.

 


B.             NON-VIGORO BRANDED PRODUCTS.


 

(I)            FINAL YEAR VOLUME.  DURING THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRIOR TO THE ASSIGNMENT DATE, HOME DEPOT SHALL HAVE PURCHASED FROM
UIC A MINIMUM TOTAL OF NON-VIGORO BRANDED PRODUCTS OF AT LEAST THE VOLUME
SPECIFIED IN SECTION 5.03(B)(I) OF SCHEDULE E (THE “FINAL YEAR VOLUME”). 
PROVIDED THAT HOME DEPOT’S ABILITY TO ACHIEVE THE FINAL YEAR VOLUME HAS BEEN
MATERIALLY IMPAIRED BY ANY OF THE FOLLOWING OCCURRENCES, THE FINAL YEAR VOLUME
SHALL BE REDUCED BY A REASONABLE AMOUNT MUTUALLY AGREED TO BY THE PARTIES IN
GOOD FAITH TO ACCOUNT FOR:  (A) RETURNS OF DEFECTIVE PRODUCTS NOT REPLACED BY
UIC;  (B) ANY RECALL OF PRODUCT MANDATED BY THE CONSUMER PRODUCT SAFETY
COMMISSION OR THE ENVIRONMENTAL PROTECTION AGENCY, OR INITIATED BY UIC; (C) THE
SALE BY UIC OF ANY PRODUCT LINE THAT INCLUDES NON-VIGORO BRANDED PRODUCTS THAT
ARE, AT THE TIME OF SALE, BEING SOLD IN HOME DEPOT STORES; OR (D) UIC’S
INABILITY TO MANUFACTURE OR DELIVER NON-VIGORO BRANDED PRODUCTS TO HOME DEPOT
DURING SUCH TWELVE (12) MONTH PERIOD.

 

13

--------------------------------------------------------------------------------


 

(II)           CONSEQUENCE.  IF HOME DEPOT FAILS TO ACHIEVE THE FINAL YEAR
VOLUME, THEN UIC SHALL HAVE NO OBLIGATION TO ASSIGN THE MARKS TO HOME DEPOT AS
CONTEMPLATED PURSUANT TO ARTICLE XI HEREIN.

 


C.             NO BREACH.  THE ASSIGNMENT PURCHASE REQUIREMENTS SET FORTH IN
SUBSECTIONS (A) AND (B) ABOVE ARE CONDITIONS PRECEDENT TO UIC’S OBLIGATION TO
ASSIGN THE MARKS AS CONTEMPLATED PURSUANT TO ARTICLE XI HEREIN, AND ARE NOT
GUARANTEES, AND HOME DEPOT’S FAILURE TO ACHIEVE ANY SUCH PURCHASE REQUIREMENT
WILL NOT BE DEEMED A BREACH OF THIS AGREEMENT, AND FURTHER, IN NO EVENT WILL
HOME DEPOT BE OBLIGATED TO UIC FOR MONEY OR INJUNCTIVE RELIEF FOR ITS FAILURE TO
ACHIEVE SUCH PURCHASE REQUIREMENTS.


 


5.04         FORECASTED PRODUCTS.  HOME DEPOT SHALL USE COMMERCIALLY REASONABLE
EFFORTS (TAKING INTO ACCOUNT ACTUAL CONSUMER DEMAND) TO PURCHASE FROM UIC THE
VOLUME OF FINISHED GOODS SPECIFIED IN MUTUALLY DEVELOPED FORECASTS OF PRODUCT
PURCHASES, BUT IN NO EVENT SHALL HOME DEPOT BE OBLIGATED TO PURCHASE FROM UIC
LESS THAN NINETY (90) DAYS INVENTORY OF FINISHED GOODS OF THE AFFECTED PRODUCTS
SET FORTH IN SUCH FORECASTS IF:  (I) HOME DEPOT DISCONTINUES CARRYING A PRODUCT;
(II) THE SUPPLY OBLIGATIONS ARE TERMINATED BY HOME DEPOT FOR ANY REASON OTHER
THAN UIC’S MATERIAL BREACH OF THE SUPPLY OBLIGATIONS; OR (III) AFTER THE
ASSIGNMENT DATE, UIC IS NO LONGER HOME DEPOT’S VENDOR OF RECORD FOR ANY
PRODUCT.  HOME DEPOT WILL PURCHASE SUCH FINISHED GOODS AT HOME DEPOT’S THEN
CURRENT INVOICE PRICE.


 


ARTICLE VI.  UIC’S SUPPLY OBLIGATIONS


 


6.01         OBLIGATION TO SUPPLY.  EACH YEAR AT HOME DEPOT’S ANNUAL MARKETING
MEETING, THE PARTIES SHALL AGREE ON A GOOD FAITH, REASONABLE TOTAL ANNUAL
FORECAST FOR THE PRODUCTS FOR THE NEXT YEAR BASED UPON HISTORICAL VOLUMES,
WEATHER FORECASTS AND OTHER RELEVANT PREDICTORS OF CONSUMER DEMAND.  ON OR PRIOR
TO NOVEMBER 30TH OF EACH YEAR, OR AS SOON THEREAFTER AS FEASIBLE, THE PARTIES
SHALL AGREE UPON A GOOD FAITH, REASONABLE FORECAST FOR EACH PRODUCT ON A
SKU-BY-SKU AND MONTH-BY-MONTH BASIS FOR THE NEXT YEAR, BASED UPON HISTORICAL
VOLUMES, WEATHER FORECASTS AND OTHER RELEVANT PREDICTORS OF CONSUMER DEMAND. 
UIC ACKNOWLEDGES THAT SUCH FORECASTS DO NOT REPRESENT MORE THAN A GOOD FAITH
COMMITMENT (TAKING INTO ACCOUNT ACTUAL CONSUMER DEMAND) BY HOME DEPOT TO
PURCHASE SUCH AMOUNTS.  UIC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MANUFACTURE AND SUPPLY THE AGREED UPON FORECASTED REQUIREMENTS FOR VIGORO
FERTILIZERS.


 


6.02         SUBCONTRACTORS.  SUBJECT TO HOME DEPOT’S WRITTEN APPROVAL, WHICH
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, UIC SHALL HAVE THE
RIGHT TO USE SUBCONTRACTORS TO MANUFACTURE AND SUPPLY PRODUCTS FOR HOME DEPOT,
PROVIDED THAT NO SUCH APPROVAL IS REQUIRED FOR SUBCONTRACTORS CURRENTLY OR
HISTORICALLY USED BY UIC WITH RESPECT TO THE PRODUCTS OR AS PROVIDED IN SECTION
17.09.  IN THE EVENT THAT HOME DEPOT’S REQUIREMENTS FOR VIGORO FERTILIZER
EXCEEDS UIC’S CAPACITY, THEN UIC SHALL USE REASONABLE EFFORTS TO LOCATE AND
SECURE SUBCONTRACTORS REASONABLY ACCEPTABLE TO UIC TO SUPPLY HOME DEPOT’S
REQUIREMENTS IN A COMMERCIALLY REASONABLE TIME AND AT A LEVEL OF QUALITY
SUBSTANTIALLY EQUAL TO THAT OF UIC-MANUFACTURED PRODUCTS, SUBJECT TO HOME
DEPOT’S WRITTEN APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.


 


6.03         EXCLUSIVITY.  FROM THE EFFECTIVE DATE AND FOR SO LONG AS HOME
DEPOT’S EXCLUSIVITY OBLIGATIONS SET FORTH IN SECTION 5.02(A) CONTINUE PURSUANT
TO SECTION 5.02(C), UIC AGREES NOT TO


 


14

--------------------------------------------------------------------------------



 


MANUFACTURE VIGORO FERTILIZERS FOR THIRD PARTIES TO SELL IN THE UNITED STATES
AND ITS TERRITORIES AND POSSESSIONS; PROVIDED, HOWEVER, THAT IF HOME DEPOT FAILS
TO COMPLY WITH SUCH EXCLUSIVITY OBLIGATIONS, THEN IN ADDITION TO ANY OF ITS
OTHER RIGHTS AND REMEDIES, UIC SHALL BE FREE TO MANUFACTURE VIGORO FERTILIZER
FOR THIRD PARTIES TO SELL IN THE UNITED STATES AND ITS TERRITORIES AND
POSSESSIONS FOR THE DURATION OF SUCH NON-COMPLIANCE AND FOR SUCH ADDITIONAL
PERIOD AS IS NECESSARY FOR UIC TO: (I) FULFILL ANY OUTSTANDING MANUFACTURE OR
SUPPLY COMMITMENTS TO THIRD PARTIES; AND (II) EXHAUST INVENTORIES OF FINISHED
GOODS AND COMPONENTS IN CONNECTION THEREWITH.


 


6.04         ORDER PROCEDURE.  HOME DEPOT SHALL PLACE ORDERS FOR PRODUCTS
THROUGH ITS ELECTRONIC DATA INTERCHANGE CONNECTION WITH UIC.  UIC SHALL USE GOOD
FAITH EFFORTS TO FILL SUCH ORDERS WITHIN THE ANNUAL FORECASTED VOLUMES
DETERMINED BY THE PARTIES PURSUANT TO SECTION 6.01 PROVIDED, HOWEVER, THAT UIC’S
FAILURE TO FULFILL ANY ORDER SHALL NOT BE DEEMED A MATERIAL BREACH OF THIS
AGREEMENT.  ALL PRODUCTS SHALL BE DELIVERED FOB THE RESPECTIVE DESTINATION HOME
DEPOT STORE, TRANSIT FACILITY OR DISTRIBUTION CENTER.  TITLE TO AND ALL
INCIDENTS OF OWNERSHIP OF PRODUCTS SHALL TRANSFER TO THE HOME DEPOT AT THE TIME
OF DELIVERY TO THE RESPECTIVE DESTINATION HOME DEPOT LOCATION.  ADDITIONAL TERMS
AND CONDITIONS RELATED TO UIC’S SUPPLY OBLIGATIONS UNDER THIS AGREEMENT ARE SET
FORTH IN SECTION 6.04 OF SCHEDULE E.


 


6.05         QUALITY STANDARDS.  THE PRODUCTS AT THE TIME OF DELIVERY TO ANY
HOME DEPOT LOCATION SHALL MEET QUALITY STANDARDS AGREED TO BY THE PARTIES FROM
TIME TO TIME.  UIC AGREES TO COMPLY WITH THOSE ENVIRONMENTAL, HEALTH AND SAFETY
STANDARDS IMPLEMENTED BY HOME DEPOT FROM TIME TO TIME GENERALLY FOR SUPPLIERS OF
CHEMICALS, FERTILIZERS, PESTICIDES OR OTHER LAWN AND GARDEN PRODUCTS.


 


6.06         CONTROL OF PRODUCTS.  UIC SHALL HAVE SOLE CONTROL OVER ITS PRODUCT
FORMULATIONS AND METHODS OF MANUFACTURE; PROVIDED, HOWEVER, THAT UIC SHALL
PROVIDE HOME DEPOT WITH REASONABLE PRIOR NOTIFICATION OF ANY ANTICIPATED CHANGE
IN PRODUCT FORMULATION FOR ANY EXISTING PRODUCT THAT WOULD REASONABLY BE
EXPECTED TO AFFECT THE EFFICACY OF SUCH PRODUCT.  IN THE EVENT THAT HOME DEPOT
OBJECTS IN WRITING TO SUCH CHANGE IN PRODUCT FORMULATION WITHIN TEN (10)
BUSINESS DAYS, THEN UIC AND HOME DEPOT SHALL MEET TO DISCUSS HOME DEPOT’S
CONCERNS AND, IF HOME DEPOT DOES NOT WITHDRAW ITS OBJECTION, THEN UIC SHALL NOT
IMPLEMENT ANY SUCH CHANGE IN PRODUCT FORMULATION FOR PRODUCTS SUPPLIED TO HOME
DEPOT.  NOTHING HEREIN SHALL PREVENT UIC OR ANY PERSON AUTHORIZED BY UIC FROM
USING ANY OF UIC’S PRODUCT FORMULATIONS TO MANUFACTURE, MARKET OR SELL ANY
PRODUCTS IN ANY CHANNEL OF TRADE.  FURTHER, NOTHING HEREIN SHALL REQUIRE UIC TO
IMPLEMENT ANY HOME DEPOT SUGGESTION RELATED TO NEW PRODUCTS OR PRODUCT
IMPROVEMENTS, AND UIC’S FAILURE TO IMPLEMENT ANY SUCH SUGGESTIONS SHALL NOT
CONSTITUTE A BREACH OF THIS AGREEMENT.


 


6.07         APPROVALS.  EXCEPT AS MAY BE REQUIRED PURSUANT TO SECTION 3.11, UIC
SHALL HAVE THE SOLE RIGHT TO APPLY FOR, PROSECUTE AND MAINTAIN LICENSES, PERMITS
AND OTHER APPROVALS FOR, AND REGISTRATIONS OF, THE PRODUCTS WITH FEDERAL, STATE
AND LOCAL GOVERNMENTAL AUTHORITIES AND ADMINISTRATIVE AGENCIES INCLUDING,
WITHOUT LIMITATION, THE ENVIRONMENTAL PROTECTION AGENCY.  UPON UIC’S REASONABLE
REQUEST AND AT UIC’S EXPENSE, HOME DEPOT SHALL SUPPLY UIC WITH INFORMATION AS
REQUIRED TO SUPPORT SUCH APPROVALS AND REGISTRATIONS.


 


6.08         EXCLUSIVE REMEDIES.  THE REMEDIES SET FORTH IN THIS ARTICLE VI ARE
IN LIEU OF ANY OTHER REMEDIES THAT MAY BE AVAILABLE TO HOME DEPOT FOR QUALITY OR
QUANTITY RELATED PROBLEMS WITH


 


15

--------------------------------------------------------------------------------



 


SHIPMENTS OF PRODUCTS AND CONSTITUTE HOME DEPOT’S SOLE AND EXCLUSIVE REMEDY AND
UIC’S SOLE LIABILITY TO HOME DEPOT WITH RESPECT TO NON-CONFORMING PRODUCTS.


 


6.09         SUPPLIER BUYING AGREEMENT.  ALL APPLICABLE TERMS AND CONDITIONS OF
THE SUPPLIER BUYING AGREEMENT BETWEEN THE PARTIES THAT ARE NOT INCONSISTENT WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE HEREIN INCORPORATED BY
REFERENCE.   TO THE EXTENT OF ANY CONFLICT BETWEEN THE SUPPLIER BUYING AGREEMENT
AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THE TERMS AND CONDITIONS
SET FORTH HEREIN SHALL CONTROL.


 


ARTICLE VII.  CONSUMER ISSUES


 


7.01         CUSTOMER COMPLAINTS.  HOME DEPOT SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO NOTIFY UIC OF ANY END-USER CONSUMER COMPLAINTS WITH RESPECT TO THE
PRODUCTS THAT IT RECEIVES.  WITH RESPECT TO VIGORO-BRANDED PRODUCTS MANUFACTURED
FOR HOME DEPOT BY THIRD PARTY LICENSEES, HOME DEPOT AND/OR SUCH THIRD PARTY
LICENSEE SHALL TAKE ALL COMMERCIALLY REASONABLE STEPS TO RESOLVE SUCH CONSUMER
COMPLAINTS TO THE CONSUMER’S SATISFACTION AND TO PROTECT THE REPUTATION OF AND
GOODWILL ASSOCIATED WITH THE MARKS AND SHALL REASONABLY ASSIST UIC IN ANY
INVESTIGATION RELATED TO SUCH COMPLAINT.


 


ARTICLE VIII.  SALES AND MARKETING OBLIGATIONS


 


8.01         BY UIC.  IN CONNECTION WITH THE ANNUAL FORECAST FOR PRODUCT VOLUMES
TO BE PROVIDED BY HOME DEPOT PURSUANT TO SECTION 6.01, THE PARTIES SHALL MEET
AND IN GOOD FAITH AGREE UPON UIC’S FORECASTED ANNUAL REVENUES (LESS FORECASTED
RETURNS) FOR THE CORRESPONDING YEAR.  DURING EACH MONTH OF EACH CONTRACT YEAR,
HOME DEPOT SHALL BE PERMITTED TO DEDUCT FROM ITS MONTHLY INVOICE PAYMENT
REQUIREMENTS THE PERCENTAGE OF SUCH FORECASTED ANNUAL REVENUE THAT IS SPECIFIED
IN SECTION 8.01 OF SCHEDULE E.


 


8.02         BY HOME DEPOT.  HOME DEPOT SHALL DISPLAY AND PROMOTE THE VIGORO
BRAND AND STACK AND DISPLAY VIGORO FERTILIZER IN THOSE HOME DEPOT STORES THAT
ARE TO DISTRIBUTE VIGORO FERTILIZER PURSUANT TO HOME DEPOT’S 2004 FERTILIZER
PLANOGRAM AND IN THOSE HOME DEPOT STORES THAT ARE SUBSEQUENTLY OPENED IN THE
SAME TERRITORIES WHICH CARRY PRODUCTS OF THE NAME NATURE AS THE PRODUCTS.  HOME
DEPOT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ADVERTISE, MARKET AND PROMOTE
THE VIGORO BRAND IN THE UNITED STATES AND ITS TERRITORIES AND POSSESSIONS.

 


ARTICLE IX.  REPORTS AND RECORDS


 


9.01         REPORTS.


 


A.             BY HOME DEPOT.  WITHIN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR QUARTER, HOME DEPOT SHALL PROVIDE TO UIC (I) A WRITTEN REPORT OF THE
NUMBER AND DOLLAR AMOUNTS OF ALL VIGORO-BRANDED PRODUCTS, BROKEN OUT BY PRODUCT,
PURCHASED BY HOME DEPOT FROM A THIRD PARTY LICENSEE DURING SUCH QUARTER, AND
(II) A COPY OF HOME DEPOT’S “RETURN TO VENDOR REPORT” (OR ANY SUBSTITUTE OR
SUCCESSOR REPORT CONTAINING SUBSTANTIALLY THE SAME INFORMATION) FOR EACH THIRD
PARTY LICENSEE.  IN ADDITION, HOME DEPOT SHALL REASONABLY REPORT ANY ISSUES OR
PROBLEMS OF WHICH HOME DEPOT IS AWARE IN CONNECTION WITH THE QUALITY OF A
VIGORO-BRANDED PRODUCT PROVIDED BY A THIRD PARTY LICENSEE.


 


16

--------------------------------------------------------------------------------



 


B.             BY THIRD PARTY LICENSEES.  HOME DEPOT SHALL CAUSE THE THIRD PARTY
LICENSEES TO MAKE REPORTS AND ACCOMPANYING ROYALTY PAYMENTS TO UIC NOT LESS
FREQUENTLY THAN QUARTERLY.  SUCH THIRD PARTY LICENSEES SHALL BE SUBJECT TO
REASONABLE AUDIT AND INFORMATION REPORTING REQUIREMENTS IN ADDITION TO THOSE
REQUIRED HEREIN.


 


C.             ANNUAL REPORT.  ON OR BEFORE FEBRUARY 28TH, OF THE FOLLOWING
YEAR, OR AS SOON THEREAFTER AS IS REASONABLY PRACTICABLE, THE PARTIES SHALL MEET
AND AGREE ON, AND DOCUMENT:  (I) THE AMOUNTS OF PRODUCTS PURCHASED BY HOME DEPOT
DURING THE PRECEDING YEAR THAT ARE TO BE APPLIED TOWARD HOME DEPOT’S MINIMUM
ANNUAL VOLUME PURCHASE OBLIGATION SET FORTH IN SECTION 5.02(B) AND TOWARD ITS
ASSIGNMENT PURCHASE REQUIREMENTS SET FORTH IN SECTION 5.03 (IF APPLICABLE FOR
THAT YEAR); AND (II) THE CUMULATIVE AMOUNTS OF PRODUCTS PURCHASED BY HOME DEPOT
AS OF DECEMBER 31ST OF THE PRECEDING YEAR THAT ARE TO BE APPLIED TOWARD HOME
DEPOT’S ASSIGNMENT PURCHASE REQUIREMENTS SET FORTH IN SECTION 5.03 (IF
APPLICABLE FOR THAT YEAR).


 


9.02         BOOKS AND RECORDS.  EACH PARTY SHALL KEEP COMPLETE AND ACCURATE
RECORDS AND BOOKS OF ACCOUNT CONSISTENT WITH THIS AGREEMENT AND IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, SUFFICIENT
TO DOCUMENT SUCH PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (THE
“RECORDS”).  SUCH RECORDS SHALL BE RETAINED FOR A MINIMUM OF FIVE YEARS
FOLLOWING THE END OF THE CALENDAR YEAR OR OTHER PERIOD TO WHICH THEY RELATE.


 


9.03         CONFIDENTIALITY.  ANY INFORMATION CONTAINED IN THE REPORTS OR THE
RECORDS SHALL BE TREATED AS CONFIDENTIAL INFORMATION BY THE RECEIVING PARTY AND
ITS AGENTS AS PROVIDED IN ARTICLE XIV.


 


ARTICLE X.  PRICING AND PAYMENT TERMS


 


10.01       PURCHASE PRICE.  HOME DEPOT SHALL PAY UIC FOR PRODUCTS SUPPLIED
HEREUNDER AS FOLLOWS:


 


A.             DURING CALENDAR YEAR 2004, THE PURCHASE PRICE OF ANY PRODUCT
SHALL BE THE PURCHASE PRICE SET FORTH IN SCHEDULE C.


 


B.             AFTER CALENDAR YEAR 2004, ALL PURCHASE PRICES SHALL BE DETERMINED
BY MUTUAL AGREEMENT OF THE PARTIES, IN GOOD FAITH TAKING INTO CONSIDERATION
INCREASES OR DECREASES IN THE COSTS OF RAW MATERIALS, SHIPPING AND OTHER COSTS
INCURRED BY UIC IN CONNECTION WITH MANUFACTURING AND SUPPLYING PARTICULAR
PRODUCTS, AND THE COST AND/OR PRICES OF PRODUCTS SOLD BY COMPETITORS OF HOME
DEPOT AND UIC THAT ARE SUBSTANTIALLY SIMILAR IN QUALITY AND EFFICACY AS SUCH
PRODUCT.


 


10.02       PAYMENT TERMS.  PAYMENT TERMS ARE SET FORTH IN SECTION 10.02 OF
SCHEDULE E.


 


10.03       CALCULATION OF ROYALTIES.  ROYALTIES PAYABLE PURSUANT TO THIRD PARTY
LICENSES GRANTED UNDER SECTION 3.01(B)(II) SHALL BE DETERMINED BY MUTUAL
AGREEMENT OF THE PARTIES.


 


17

--------------------------------------------------------------------------------



 


ARTICLE XI.  ASSIGNMENT AND LICENSE-BACK OF VIGORO MARKS


 


11.01       ASSIGNMENT OBLIGATION.


 


A.             OBLIGATION.  THE PARTIES AGREE THAT, UPON THE OCCURRENCE OF THE
CONDITIONS SET FORTH IN SECTION 11.01(B), UIC SHALL ASSIGN TO HOME DEPOT ALL ITS
RIGHT, TITLE AND INTEREST IN AND TO THE MARKS, TOGETHER WITH ALL THE GOODWILL
ASSOCIATED THEREWITH.


 


B.             CONDITIONS TO ASSIGNMENT OBLIGATION.


 

(I)            HOME DEPOT HAS ACHIEVED THE ASSIGNMENT PURCHASE REQUIREMENTS SET
FORTH IN SECTION 5.03;

 

(II)           UIC HAS RECEIVED UNDISPUTED AND FINAL PAYMENT IN FULL FOR ALL
PURCHASES APPLIED TOWARD THE FOREGOING ASSIGNMENT PURCHASE REQUIREMENTS, TO THE
EXTENT SUCH AMOUNTS ARE NOT THE SUBJECT OF A GOOD FAITH DISPUTE; PROVIDED,
HOWEVER, THAT IF HOME DEPOT DISPUTES ANY AMOUNT AND THE NON-PAYMENT OF SUCH
AMOUNT WOULD LOWER THE AMOUNT OF PAYMENTS RECEIVED BY UIC UNDER THIS AGREEMENT
BELOW THE AMOUNTS OF THE ASSIGNMENT PURCHASE REQUIREMENTS SET FORTH IN SECTION
5.03, THEN HOME DEPOT’S EXCLUSIVITY AND MINIMUM ANNUAL VOLUME PURCHASE
OBLIGATIONS SET FORTH IN SECTION 5.02 SHALL BE EXTENDED, AND THE ASSIGNMENT
CONTEMPLATED BY THIS ARTICLE XI SHALL NOT OCCUR, UNTIL UIC HAS RECEIVED PAYMENTS
IN THE FULL AMOUNT OF EACH OF THE ASSIGNMENT PURCHASE REQUIREMENTS; AND

 

(III)          HOME DEPOT HAS AGREED IN WRITING TO EXTEND ITS EXCLUSIVITY AND
MINIMUM ANNUAL VOLUME PURCHASE OBLIGATIONS SET FORTH IN SECTION 5.02 UNTIL
DECEMBER 31, 2011 OR, IF HOME DEPOT HAS FAILED TO MEET THE MINIMUM AGGREGATE
VOLUME BY DECEMBER 31, 2008, UNTIL DECEMBER 31, 2012, PLUS ANY EXTENSION TO
EITHER OF THE FOREGOING DATES APPLICABLE AS SET FORTH IN SECTION 11.01(B)(II)
(CONDITIONS TO ASSIGNMENT OBLIGATION) OR SECTION 17.09 (FORCE MAJEURE).

 


C.             ASSIGNMENT DATE.  PROVIDED THAT EACH OF THE CONDITIONS SET FORTH
ABOVE IN SECTION 11.01(B) HAVE BEEN ACHIEVED, THEN UIC SHALL ASSIGN THE MARKS TO
HOME DEPOT, SUCH ASSIGNMENT TO BE EXECUTED AND EFFECTIVE NOT EARLIER THAN MAY 1,
2009, BUT OTHERWISE WITHIN THIRTY (30) DAYS AFTER THE DATE UPON WHICH HOME DEPOT
(I) ACHIEVES SUCH CONDITIONS TO ASSIGNMENT, AND (II) PROVIDES WRITTEN
CERTIFICATION TO UIC THAT IT HAS ACHIEVED SUCH CONDITIONS (THE “ASSIGNMENT
DATE”).


 


D.             FORM OF ASSIGNMENT.  ANY ASSIGNMENT REQUIRED BY THIS SECTION
11.01 SHALL BE ACCOMPLISHED THROUGH EXECUTION OF THE FORM ATTACHED HERETO AS
EXHIBIT A.  THE PARTIES SHALL USE REASONABLE EFFORTS TO STRUCTURE THE TRANSFER
OF THE MARKS SO AS TO AVOID THE IMPOSITION OF ANY TAXES IN CONNECTION WITH SUCH
TRANSFER.  NOTWITHSTANDING THE FOREGOING, ALL LIABILITY FOR USE, SALES, GROSS
RECEIPT, TRANSFER, STAMP, REGISTRATION OR SIMILAR TAXES WHICH NEVERTHELESS ARISE
OUT OF SUCH TRANSFER SHALL BE PAID BY HOME DEPOT.


 


E.             FURTHER ASSURANCES.  UIC SHALL EXECUTE AND DELIVER SUCH DOCUMENTS
AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO CARRY OUT ANY ASSIGNMENT
REQUIRED BY THIS SECTION 11.01.


 


11.02       EFFECT OF ASSIGNMENT.  UPON ASSIGNMENT OF THE MARKS FROM UIC TO HOME
DEPOT, ALL TRADEMARK RIGHTS SHALL IMMEDIATELY TERMINATE, AND UIC SHALL HAVE NO
FURTHER OBLIGATIONS OR LIABILITIES WHICH ARISE BEFORE OR AFTER THE ASSIGNMENT
DATE WITH RESPECT TO SUCH MARKS; PROVIDED,


 


18

--------------------------------------------------------------------------------



 


HOWEVER, THAT IF WITH RESPECT TO A MARK, PRIOR TO THE ASSIGNMENT DATE UIC IS
RESPONSIBLE FOR CLAIMS ASSOCIATED WITH ANY MARK PURSUANT TO SECTION 13.01(C),
THEN (Z) UIC SHALL CONTINUE TO BE RESPONSIBLE FOR ANY CLAIMS IN CONNECTION WITH
SUCH MARK THAT AROSE PRIOR TO THE ASSIGNMENT DATE.


 


ARTICLE XII.  WARRANTIES AND REPRESENTATIONS


 


12.01       AUTHORITY.  EXCEPT AS INDICATED IN ARTICLE II, EACH PARTY HEREBY
REPRESENTS AND WARRANTS TO THE OTHER THAT:  (I) IT HAS FULL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT ITS OBLIGATIONS
HEREUNDER; AND (II) THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON ITS PART.


 


12.02       HOME DEPOT WARRANTIES.


 


A.             APPROVALS.  HOME DEPOT HEREBY REPRESENTS AND WARRANTS THAT, PRIOR
TO THE ASSIGNMENT DATE, HOME DEPOT SHALL COMPLY, AND SHALL CAUSE ANY THIRD PARTY
LICENSEES TO COMPLY, WITH ALL APPLICABLE LAWS AND REGULATIONS AND OBTAIN ALL
APPROPRIATE FEDERAL, STATE OR LOCAL GOVERNMENT LICENSES, PERMITS OR OTHER
APPROVALS NECESSARY FOR PERFORMANCE OF ITS RIGHTS AND OBLIGATIONS HEREUNDER.


 


12.03       DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO
PARTY MAKES ANY WARRANTIES AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE.


 


ARTICLE XIII.  INDEMNIFICATION


 


13.01       BY UIC.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, UIC HEREBY
AGREES TO DEFEND, HOLD HARMLESS AND INDEMNIFY HOME DEPOT AND ITS AFFILIATES AND
ALL OF THEIR  PAST, PRESENT AND FUTURE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES:


 


A.             ARISING OUT OF BREACH BY UIC OF ANY OF ITS REPRESENTATIONS OR
WARRANTIES UNDER THIS AGREEMENT;


 


B.             ARISING OUT OF UIC’S UNCURED FAILURE TO PERFORM ANY COVENANT OR
AGREEMENT HEREUNDER OR FULFILL ANY OTHER OBLIGATION IN RESPECT HEREOF, OR


 


C.             ARISING OUT OF ANY CLAIM THAT THE USE BY HOME DEPOT OR ITS
AFFILIATES (BUT EXCLUDING ANY USE BY THIRD PARTY LICENSEES) OF ANY MARK, OR OF
ANY OTHER INTELLECTUAL PROPERTY SUPPLIED BY OR ON BEHALF OF UIC IN CONNECTION
WITH THE PRODUCTS INFRINGES, MISAPPROPRIATES OR OTHERWISE CONFLICTS WITH THE
INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY PERSON, PROVIDED THAT SUCH USE OF
ANY MARK IS SOLELY IN CONNECTION WITH AND LIMITED TO PRODUCTS SUPPLIED BY UIC
(AND NOT ANY PRODUCTS OR SERVICES SUPPLIED BY A THIRD PARTY)


 


19

--------------------------------------------------------------------------------



 


13.02       BY HOME DEPOT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, HOME
DEPOT HEREBY AGREES TO DEFEND, HOLD HARMLESS AND INDEMNIFY UIC AND ITS
AFFILIATES AND ITS AND THEIR PAST, PRESENT AND FUTURE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, DURING THE TERM OF THIS AGREEMENT AND
THEREAFTER, FROM AND AGAINST ANY AND ALL LOSSES:


 


A.             ARISING OUT OF BREACH BY HOME DEPOT OF ANY OF HOME DEPOT’S
REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT;


 


B.             ARISING OUT OF ANY CLAIM THAT THE USE (OTHER THAN IN CONNECTION
WITH PRODUCTS SUPPLIED BY UIC FOR WHICH UIC IS RESPONSIBLE PURSUANT TO SECTION
13.01(C)) BY HOME DEPOT OR ITS AFFILIATES OR ANY THIRD PARTY LICENSEE OF ANY
MARK OR TRADEMARK, OR OF ANY PRODUCT SIMILAR TO THE PRODUCTS, INFRINGES,
MISAPPROPRIATES OR OTHERWISE CONFLICTS WITH THE INTELLECTUAL PROPERTY RIGHTS OF
ANY PERSON; OR


 


C.             INCURRED AFTER THE ASSIGNMENT DATE THAT ARISE OUT OF CLAIMS
RELATED TO THE MARKS, TO THE EXTENT SUCH CLAIMS WERE NOT THE RESULTS OF AN ACT
OR OMISSION OF UIC, ITS AFFILIATES, AGENTS OR REPRESENTATIVES.


 


13.03       NOTIFICATION AND PROCEDURE.  UPON RECEIPT OF NOTICE, WHETHER FORMAL
OR INFORMAL, DIRECT OR INDIRECT, OF ANY CLAIM FOR WHICH INDEMNIFICATION MAY BE
AVAILABLE UNDER THIS ARTICLE XIII, THE PARTY RECEIVING NOTICE SHALL PROMPTLY
NOTIFY THE OTHER PARTY, AND THE MANAGEMENT OF BOTH PARTIES SHALL MEET TO DISCUSS
HOW TO HANDLE THE MATTER.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE OF ANY CLAIM AND TO SETTLE SUCH
CLAIM IN ITS SOLE DISCRETION, EXCEPT THAT ANY SUCH SETTLEMENT SHALL NOT REQUIRE
THE INDEMNIFIED PARTY TO TAKE OR REFRAIN FROM TAKING ANY ACTION OTHER THAN THE
PAYMENT OF MONEY DAMAGES FOR WHICH IT IS FULLY INDEMNIFIED WITHOUT ITS PRIOR
CONSENT, WHICH SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.  THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT AND OBLIGATION TO
REASONABLY COOPERATE WITH THE INDEMNIFYING PARTY, AT THE INDEMNIFYING PARTY’S
EXPENSE, IN THE DEFENSE, SETTLEMENT OR OTHER RESOLUTION OF ANY CLAIM.  IF THE
INDEMNIFYING PARTY FAILS TO TIMELY AND ADEQUATELY CONDUCT THE DEFENSE OF ANY
CLAIM, THEN THE OTHER PARTY SHALL BE ENTITLED TO TAKE OVER CONTROL OF SUCH
DEFENSE, INCLUDING WITHOUT LIMITATION THE RIGHT TO SELECT NEW COUNSEL. IF THE
INDEMNIFIED PARTY UNREASONABLY WITHHOLDS, DELAYS OR CONDITIONS ITS CONSENT TO
ANY SETTLEMENT FOR WHICH SUCH CONSENT IS REQUIRED PURSUANT TO THIS SECTION
13.03, THEN THE INDEMNIFYING PARTY SHALL CONTINUE TO CONTROL THE DEFENSE OF SUCH
CLAIM AND SHALL HAVE THE RIGHT TO COMMENCE AN ACTION AGAINST THE INDEMNIFIED
PARTY IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROCEDURES OUTLINED IN SECTION
17.02 HEREIN IN THE EVENT ADVERSE RESULT (INCLUDING ANY LOSSES) RESULTING FROM A
JUDGMENT OR OTHER DETERMINATION IN SUCH PROCEEDING IS LESS FAVORABLE TO
INDEMNIFYING PARTY THAN THE SETTLEMENT AS TO WHICH INDEMNIFIED PARTY FAILED OR
REFUSED TO PROVIDE ITS CONSENT.


 


20

--------------------------------------------------------------------------------



 


13.04       LIMITATIONS OF LIABILITY.


 


A.             SPECIAL DAMAGES.  NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR
INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES, EVEN IF SUCH
DAMAGES WERE FORESEEABLE..


 


B.             EXCLUSIVE REMEDIES.  THERE ARE NO WARRANTIES, REPRESENTATIONS OR
OTHER AGREEMENTS BETWEEN THE PARTIES IN CONNECTION WITH THE SUBJECT MATTER
HEREOF EXCEPT AS SPECIFICALLY SET FORTH HEREIN AND THE SUPPLIER BUYING
AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE INDEMNIFICATION
RIGHTS PROVIDED HEREUNDER SHALL BE THE EXCLUSIVE REMEDY OF THE PARTIES WITH
RESPECT TO ANY THIRD-PARTY CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT.


 


ARTICLE XIV.  CONFIDENTIALITY


 


14.01       CONFIDENTIAL INFORMATION.  DURING THE TERM OF THIS AGREEMENT, EACH
PARTY OR ITS SUBSIDIARIES OR AFFILIATES MAY RECEIVE, OR OTHERWISE ACQUIRE FROM
THE OTHER PARTY, NON-PUBLIC TECHNOLOGY, KNOW-HOW, OR INFORMATION (INCLUDING
WITHOUT LIMITATION, ANY TECHNICAL, BUSINESS, FINANCIAL, PRODUCT, MARKETING,
CUSTOMER, SUPPLIER OR OTHER INFORMATION) RELATED TO THE OTHER PARTY OR ITS
SUBSIDIARIES OR AFFILIATES (“CONFIDENTIAL INFORMATION”).


 


14.02       NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  EACH PARTY SHALL (I)
USE THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY SOLELY FOR PURPOSES OF THIS
AGREEMENT AND (II) SHALL DISCLOSE CONFIDENTIAL INFORMATION OF THE OTHER PARTY
ONLY TO ITS OFFICERS, EMPLOYEES, AND THIRD PARTY CONSULTANTS WHOSE DUTIES
REASONABLY REQUIRE FAMILIARITY WITH SUCH INFORMATION.  EACH PARTY SHALL OBTAIN
FROM ANY SUCH THIRD PARTY CONSULTANT A LEGALLY ENFORCEABLE WRITTEN AGREEMENT NOT
TO DISCLOSE THE OTHER PARTY’S CONFIDENTIAL INFORMATION, OR KNOWLEDGE OR KNOW-HOW
DERIVED THEREFROM, TO ANY OTHER PERSON OR USE SUCH CONFIDENTIAL INFORMATION FOR
ANY PURPOSES OTHER THAN THOSE CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY SHALL
TAKE ALL COMMERCIALLY REASONABLE ACTIONS TO PROTECT THE OTHER PARTY’S
CONFIDENTIAL INFORMATION FROM DISCLOSURE OR MISAPPROPRIATION (BUT IN NO EVENT
SHALL SUCH PARTY USE LESS THAN A REASONABLE DEGREE OF CARE) AND SHALL BE
RESPONSIBLE FOR COMPLIANCE WITH THE RESTRICTIONS IN THIS AGREEMENT BY ITS
AFFILIATES AND THE OFFICERS, EMPLOYEES AND THIRD PARTY CONSULTANTS OF ITSELF AND
ITS AFFILIATES.  THE CONFIDENTIALITY OBLIGATIONS OF THE PARTIES SHALL CONTINUE
INDEFINITELY AS TO TRADE SECRETS, PRODUCT FORMULATIONS AND MANUFACTURING METHODS
AND PROCESSES, OR FOR THE LONGEST PERIOD OF TIME PERMITTED UNDER APPLICABLE LAW,
AND FOR A PERIOD OF FIVE (5) YEARS FOR ALL OTHER CONFIDENTIAL INFORMATION, AND
EACH OF THE FOREGOING OBLIGATIONS SHALL SURVIVE EXPIRATION OR TERMINATION OF
THIS AGREEMENT FOR ANY REASON.


 


14.03       NON-DISCLOSURE OF AGREEMENT.  THE EXISTENCE OF THIS AGREEMENT, EACH
OF ITS TERMS AND CONDITIONS, AND ALL INFORMATION REQUIRED TO BE PROVIDED FROM
ONE PARTY TO ANOTHER UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, THE CONTENTS OF RECORDS AND REPORTS, SHALL BE DEEMED
CONFIDENTIAL INFORMATION THAT IS SUBJECT TO THE NON-DISCLOSURE PROVISIONS OF
SECTION 14.02, EXCEPT THAT THIS AGREEMENT MAY BE DISCLOSED AS REQUIRED BY
APPLICABLE LAW (INCLUDING THE DISCLOSURE REQUIREMENTS OF THE SECURITIES LAWS)
AND TO ACTUAL OR


 


21

--------------------------------------------------------------------------------



 


POTENTIAL INVESTORS, PROVIDED THAT SUCH INVESTORS AGREE TO BE BOUND BY
CONFIDENTIALITY RESTRICTIONS SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN THIS
AGREEMENT.


 


14.04       EXCEPTIONS.  THE CONFIDENTIALITY OBLIGATIONS OF THE RECEIVING PARTY
UNDER THIS ARTICLE XIV SHALL NOT APPLY TO ANY INFORMATION THAT:


 


A.             IS, OR BECOMES, PUBLICLY KNOWN THROUGH NO WRONGFUL ACT OF THE
RECEIVING PARTY OR ITS OFFICERS, EMPLOYEES OR THIRD PARTY CONSULTANTS;


 


B.             IS RECEIVED BY THE RECEIVING PARTY WITHOUT RESTRICTION FROM A
THIRD PARTY WITHOUT BREACH OF ANY OBLIGATION OF NONDISCLOSURE;


 


C.             IS REQUIRED TO BE PUBLICLY DISCLOSED PURSUANT TO A GOVERNMENTAL
OR JUDICIAL REQUIREMENT OR OTHER REQUIREMENT OF LAW, BUT ONLY AFTER NOTIFYING
THE PARTY OWNING SUCH INFORMATION OF SUCH REQUIREMENT, INCLUDING THE CONTENT OF
SUCH DISCLOSURE, THE REASONS THAT SUCH DISCLOSURE IS REQUIRED BY LAW AND THE
TIME AND PLACE THAT SUCH DISCLOSURE IS TO BE MADE AND, IF REQUESTED BY THE
OWNING PARTY, USING REASONABLE EFFORTS TO MINIMIZE SUCH DISCLOSURE AND TO OBTAIN
CONFIDENTIAL TREATMENT FOR ALL OR RELEVANT PORTIONS OF THE CONFIDENTIAL
INFORMATION TO BE DISCLOSED;


 


D.             THE RECEIVING PARTY CAN SHOW WAS ALREADY IN ITS POSSESSION AT THE
TIME OF DISCLOSURE HEREUNDER AND WAS NOT PREVIOUSLY OBTAINED FROM THE DISCLOSING
PARTY UNDER A CONTINUING OBLIGATION OF CONFIDENTIALITY; OR


 


E.             IS DEVELOPED BY THE RECIPIENT PARTY WITHOUT THE USE OF
CONFIDENTIAL INFORMATION OBTAINED FROM THE DISCLOSING PARTY.


 


14.05       RETURN OF CONFIDENTIAL INFORMATION.  UPON REQUEST OF EITHER PARTY,
AND IN ANY CASE UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT, EACH PARTY
SHALL PROMPTLY RETURN TO THE OTHER PARTY ALL COPIES OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION IN ITS POSSESSION OR CONTROL, EXCEPT THAT EACH PARTY
MAY RETAIN ITS COPIES OF THIS AGREEMENT AND COPIES OF ANY REPORTS RECEIVED FROM
OR PROVIDED TO THE OTHER PARTY.


 


ARTICLE XV.  NOTICES


 


15.01       NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY,
TRANSMITTED BY FACSIMILE, OR SENT BY REGISTERED, CERTIFIED OR EXPRESS MAIL,
POSTAGE PREPAID OR SENT BY A REPUTABLE AIR COURIER FOR OVERNIGHT DELIVERY;
PROVIDED, HOWEVER, THAT NOTIFICATION BY FACSIMILE SHALL BE EFFECTIVE ON THE DATE
OF CONFIRMED TRANSMISSION OF SUCH FACSIMILE ONLY IF A COPY OF SUCH NOTICE IS
DELIVERED BY REGISTERED, CERTIFIED OR EXPRESS MAIL, POSTAGE PREPAID OR SENT BY A
REPUTABLE AIR COURIER FOR OVERNIGHT DELIVERY.  ANY SUCH NOTICE OR OTHER
COMMUNICATION, IF MAILED BY PREPAID FIRST CLASS MAIL AT ANY TIME OTHER THAN
DURING A GENERAL DISCONTINUANCE OF POSTAL SERVICE DUE TO STRIKE, LOCKOUT OR
OTHERWISE, SHALL BE DEEMED TO HAVE BEEN RECEIVED UPON RECEIPT, OR IF SENT BY
OVERNIGHT COURIER ON THE AIR COURIER’S SCHEDULED DAY OF DELIVERY, OR IF
DELIVERED BY HAND SHALL BE DEEMED TO


 


22

--------------------------------------------------------------------------------



 


HAVE BEEN RECEIVED AT THE TIME IT IS DELIVERED TO THE APPLICABLE ADDRESS NOTED
BELOW EITHER TO THE INDIVIDUAL DESIGNATED BELOW OR TO AN INDIVIDUAL AT SUCH
ADDRESS HAVING APPARENT AUTHORITY TO ACCEPT DELIVERIES ON BEHALF OF THE
ADDRESSEE.  NOTICE OF CHANGE OF ADDRESS SHALL ALSO BE GOVERNED BY THIS SECTION. 
IN THE EVENT OF A GENERAL DISCONTINUANCE OF POSTAL SERVICE DUE TO STRIKE,
LOCKOUT OR OTHERWISE, NOTICES OR OTHER COMMUNICATIONS SHALL BE DELIVERED BY HAND
AND SHALL BE DEEMED TO HAVE BEEN RECEIVED IN ACCORDANCE WITH THIS SECTION. 
NOTICE AND OTHER COMMUNICATIONS SHALL BE ADDRESSED AS FOLLOWS:


 

If to Home Depot:

 

Home Depot Services LLC

Attn.: Merchandising Vice President, Dept. 28

2455 Paces Ferry Road

Atlanta, Georgia  30339

 

With required copies (which shall not constitute notice to Home Depot) to:

Home Depot U.S.A., Inc.

Attn.: Sr. Director, Legal - Operations

2455 Paces Ferry Road

Atlanta, Georgia  30339

 

If to UIC: 

United Industries Corporation

Attn. General Counsel

2150 Schuetz Road

St. Louis, MO 63146

 

With required copies (which shall not constitute notice to UIC) to:

 

Kirkland & Ellis LLP

Attn. Richard W. Porter, P.C.

200 E. Randolph Drive

Chicago, IL 60601

 

For the purposes hereof, “Business Day” means any day, other than Saturday,
Sunday or any statutory holiday.

 

23

--------------------------------------------------------------------------------


 


ARTICLE XVI.  TERMINATION


 


16.01       TERMINATION.


 


A.             WITH CAUSE.


 

(I)            TRADEMARK RIGHTS.  SUBJECT TO HOME DEPOT’S RIGHT TO CURE UNDER
SECTION 16.01(C), UIC SHALL HAVE THE RIGHT TO TERMINATE THE TRADEMARK RIGHTS: 
(I) UPON HOME DEPOT’S MATERIAL BREACH OF ANY OF ITS OBLIGATIONS OR DUTIES UNDER
THE TRADEMARK RIGHTS; OR (II) UPON HOME DEPOT’S BANKRUPTCY OR INSOLVENCY.

 

(II)           SUPPLY OBLIGATIONS. SUBJECT TO THE PARTIES’ RIGHT TO CURE UNDER
SECTION 16.01(C), EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THE SUPPLY
OBLIGATIONS UPON THE OTHER PARTY’S MATERIAL BREACH OF ITS OBLIGATIONS OR DUTIES
UNDER THE SUPPLY OBLIGATIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ANY BREACH BY HOME DEPOT OF ITS OBLIGATIONS UNDER SECTION 5.02 OR FAILURE TO PAY
PURSUANT TO SECTION 10.02 SHALL BE CONSIDERED MATERIAL BREACHES FOR WHICH UIC
MAY TERMINATE.

 


B.             WITHOUT CAUSE.


 

(I)            TRADEMARK RIGHTS.  UIC MAY TERMINATE THE TRADEMARK RIGHTS UPON
EITHER PARTY’S TERMINATION OF THE SUPPLY OBLIGATIONS.  HOME DEPOT MAY TERMINATE
THE TRADEMARK RIGHTS UPON THIRTY (30) DAYS WRITTEN NOTICE TO UIC.

 

(II)           SUPPLY OBLIGATIONS.  HOME DEPOT MAY TERMINATE THE SUPPLY
OBLIGATIONS AT ANY TIME AFTER EXPIRATION OF ITS EXCLUSIVITY AND MINIMUM ANNUAL
VOLUME PURCHASE OBLIGATIONS, AS PROVIDED IN SECTION 5.02(C), UPON TWELVE (12)
MONTHS PRIOR WRITTEN NOTICE TO UIC.  UPON TWELVE (12) MONTHS PRIOR WRITTEN
NOTICE TO HOME DEPOT, UIC MAY TERMINATE THE SUPPLY OBLIGATIONS AT ANY TIME AFTER
THE LATER TO OCCUR OF:  (I) THE ASSIGNMENT DATE; OR (II) JUNE 30, 2009.

 


C.             RIGHT TO CURE.  EXCEPT WITH RESPECT TO HOME DEPOT’S OBLIGATIONS
PURSUANT TO SECTIONS 5.02 AND 5.03, IF EITHER PARTY FAILS TO PERFORM ANY
MATERIAL OBLIGATION UNDER THIS AGREEMENT, THE NON-BREACHING PARTY SHALL PROVIDE
WRITTEN NOTICE THEREOF, SPECIFYING IN DETAIL THE NATURE OF THE BREACH AND
INDICATING ITS INTENT TO TERMINATE IF SUCH BREACH IS NOT CURED.  THE BREACHING
PARTY SHALL HAVE SIXTY (60) DAYS FROM RECEIPT OF SUCH NOTICE TO REMEDY SUCH
BREACH; PROVIDED, HOWEVER, THAT IF THE BREACHING PARTY HAS WITHIN SUCH 60-DAY
PERIOD BEGUN AND DILIGENTLY PURSUED A COURSE OF ACTION REASONABLY LIKELY TO CURE
SUCH BREACH AS APPROVED IN WRITING BY THE NON-BREACHING PARTY, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, THEN THE BREACHING
PARTY SHALL HAVE UNTIL ONE HUNDRED AND TWENTY (120) DAYS AFTER RECEIPT OF SUCH
NOTICE TO CURE SUCH MATERIAL BREACH.  UPON THE EXPIRATION OF THE CURE PERIOD
(INCLUDING ANY EXTENSION) WITHOUT CURE, THE NON-BREACHING PARTY MAY ELECT TO
TERMINATE THE TRADEMARK RIGHTS AND/OR THE SUPPLY OBLIGATIONS UPON WRITTEN NOTICE
TO THE BREACHING PARTY.


 


24

--------------------------------------------------------------------------------



 


16.02       EFFECTS OF TERMINATION.


 


A.             USE OF MARKS.  UPON TERMINATION OF THE TRADEMARK RIGHTS, THE
TRADEMARK LICENSE TO HOME DEPOT AND ALL THIRD PARTY LICENSES GRANTED PURSUANT TO
SECTION 3.01 SHALL IMMEDIATELY TERMINATE, AND HOME DEPOT AGREES TO DISCONTINUE
ALL USE OF THE MARKS WITHIN ONE (1) YEAR OF THE DATE OF TERMINATION AND TO
COOPERATE WITH UIC OR ITS APPOINTED AGENT TO:  (I) ENSURE THAT ALL THIRD PARTY
LICENSEES IMMEDIATELY CEASE USING THE MARKS; AND (II) APPLY TO THE APPROPRIATE
AUTHORITIES TO CANCEL RECORDING OF THIS AGREEMENT FROM ALL GOVERNMENT RECORDS
AND TO DESTROY ALL PRINTED MATERIALS BEARING ANY OF THE MARKS.  NOTWITHSTANDING
THE FOREGOING, HOME DEPOT SHALL HAVE THE RIGHT, FOR A PERIOD OF ONE (1) YEAR, TO
ADVERTISE, MARKET AND SELL ANY OF ITS INVENTORY OF VIGORO-BRANDED PRODUCTS
EXISTING AS OF THE EXPIRATION OR TERMINATION DATE AND TO CONTINUE TO USE THE
MARKS AS IT HAD PREVIOUSLY TO ADVERTISE AND MARKET SUCH INVENTORY.


 


B.             AMOUNTS DUE.  EXPIRATION OR TERMINATION OF ANY PORTION OF THIS
AGREEMENT SHALL NOT RELIEVE EITHER PARTY OF ITS OBLIGATION TO PAY ANY AMOUNTS
DUE OR OWING.


 


ARTICLE XVII.  MISCELLANEOUS


 


17.01       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA, UNITED STATES,
WITHOUT REGARD TO ANY GEORGIA LAWS RELATING TO OR GOVERNING CONFLICT OF LAWS
ISSUES.


 


17.02       DISPUTE RESOLUTION.  EXCEPT AS OTHERWISE SPECIFIED IN THIS
AGREEMENT, IN THE EVENT OF ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE FORMATION, PERFORMANCE OR BREACH HEREUNDER (A
“DISPUTE”), UPON THE WRITTEN NOTICE OF EITHER PARTY, HOME DEPOT AND UIC SHALL
ATTEMPT IN GOOD FAITH AND WITH A SPIRIT OF MUTUAL COOPERATION TO NEGOTIATE AN
AMICABLE RESOLUTION OF THE DISPUTE FOR A 30-DAY PERIOD OR A MUTUALLY-AGREED
EXTENSION OF TIME (THE “NEGOTIATING PERIOD”).  ANY DISPUTE NOT RESOLVED DURING
THE NEGOTIATING PERIOD SHALL BE SUBMITTED TO A SINGLE NEUTRAL ARBITRATOR CHOSEN
BY MUTUAL AGREEMENT OF THE PARTIES, TO RESOLVE IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THE
PARTIES SHALL EQUALLY SHARE THE COST OF THE CHOSEN ARBITRATOR.  THE PARTY FIRST
INVOKING ARBITRATION SHALL DO SO BY SENDING NOTICE IN ACCORDANCE WITH THIS
AGREEMENT.  THE ARBITRATOR SHALL MAKE EVERY EFFORT TO COMPLETE THE ARBITRATION
WITHIN NINETY (90) DAYS FROM THE INITIAL DEMAND FOR ARBITRATION. THE AWARD
RENDERED BY THE ARBITRATOR SHALL BE BINDING UPON THE PARTIES, BUT MAY BE
APPEALED TO ANY COURT HAVING JURISDICTION THEREOF BY EITHER OF THE PARTIES.  THE
PROVISIONS HEREOF SHALL BE A COMPLETE DEFENSE TO ANY SUIT, ACTION OR PROCEEDING
INSTITUTED IN ANY STATE, FEDERAL OR LOCAL COURT, OR ADMINISTRATIVE TRIBUNAL,
OTHER THAN AS EXPRESSLY PERMITTED HEREIN.  ANY DISPUTE RESOLUTION WHICH TAKES
PLACE PURSUANT TO THIS AGREEMENT SHALL BE CONFIDENTIAL AND SHALL BE TREATED AS A
COMPROMISE AND SETTLEMENT NEGOTIATION FOR PURPOSES OF THE FEDERAL RULES OF
EVIDENCE AND STATE RULES OF EVIDENCE.


 


17.03       INJUNCTION.  NOTHING IN THIS AGREEMENT SHALL PREVENT EITHER PARTY
FROM RESORTING TO JUDICIAL PROCEEDINGS FOR THE LIMITED PURPOSE OF SEEKING A
PRELIMINARY INJUNCTION OR TO AVOID THE


 


25

--------------------------------------------------------------------------------



 


BARRING OF THE CLAIM UNDER THE APPLICABLE STATUTE OF LIMITATIONS.  IN ADDITION,
RESORT BY EITHER PARTY TO NEGOTIATION OR ARBITRATION PURSUANT TO THIS AGREEMENT
SHALL NOT BE CONSTRUED UNDER THE DOCTRINES OF LACHES, WAIVER OR ESTOPPEL TO
AFFECT ADVERSELY THE RIGHTS OF EITHER PARTY TO PURSUE ANY SUCH JUDICIAL RELIEF;
PROVIDED, HOWEVER, THAT IRRESPECTIVE OF THE FILING OF ANY SUCH REQUEST FOR
JUDICIAL RELIEF THE PARTIES SHALL CONTINUE TO PARTICIPATE IN THE DISPUTE
RESOLUTION PROCEEDINGS REQUIRED BY SECTION 17.02.


 


17.04       STATUS OF PARTIES.  NOTHING HEREIN SHALL CREATE, BE DEEMED TO CREATE
OR BE CONSTRUED AS CREATING ANY PARTNERSHIP, EMPLOYER-EMPLOYEE, JOINT VENTURE,
FRANCHISE OR AGENCY RELATIONSHIP BETWEEN THE PARTIES HERETO OR SHALL BE DEEMED
TO RENDER ANY PARTY TO THIS AGREEMENT LIABLE FOR ANY OF THE DEBTS OR OBLIGATIONS
OF ANOTHER.  NEITHER PARTY TO THIS AGREEMENT SHALL, BY VIRTUE OF THIS AGREEMENT,
IN ANY WAY BE CONSIDERED AN AGENT OR REPRESENTATIVE OF THE OTHER PARTY IN ANY
DEALINGS WITH ANY THIRD PARTY, AND NO PARTY HERETO NOR ANY OF ITS EMPLOYEES OR
AGENTS SHALL HAVE THE POWER OR AUTHORITY TO BIND OR OBLIGATE THE OTHER PARTY BY
VIRTUE OF THIS AGREEMENT.


 


17.05       ENTIRETY OF AGREEMENT.  THIS AGREEMENT AND ALL SCHEDULES AND
EXHIBITS ATTACHED HERETO (WHICH ARE DEEMED INCORPORATED INTO THIS AGREEMENT),
AND THE SUPPLIER BUYING AGREEMENT REFERENCED IN SECTION 6.09 (SUBJECT TO THE
LIMITATIONS OF SECTION 6.09), REFLECT THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ALL PRIOR ORAL OR WRITTEN
COMMUNICATIONS, AGREEMENTS AND UNDERTAKINGS ARE MERGED HEREIN.


 


17.06       AMENDMENT.  NO SUPPLEMENT, MODIFICATION OR WAIVER OF THIS AGREEMENT
SHALL BE IMPLIED FROM ANY CONDUCT OF THE PARTIES OR TRADE CUSTOM OR USAGE AND TO
BE BINDING MUST BE EXECUTED IN WRITING BY UIC AND HOME DEPOT.


 


17.07       ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED OR OTHERWISE
TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER;
PROVIDED, HOWEVER, THAT EITHER PARTY MAY TRANSFER THIS AGREEMENT IN THE EVENT OF
AND IN CONNECTION WITH A CHANGE OF CONTROL OF EITHER PARTY.  NOTWITHSTANDING THE
FOREGOING, UIC MAY GRANT A SECURITY INTEREST IN THIS AGREEMENT AND ITS RIGHTS
HEREUNDER TO ITS PRIMARY LENDERS (INCLUDING ANY FUTURE LENDERS) AND SUCH LENDER
MAY EXERCISE CREDITORS REMEDIES OR FORECLOSE AND SHALL BE ENTITLED TO EXERCISE
THE RIGHTS OF UIC HEREUNDER.  UNLESS ASSIGNED OR TRANSFERRED IN VIOLATION
HEREOF, THIS AGREEMENT SHALL BE BINDING UPON THE SUCCESSORS AND PERMITTED
ASSIGNS OF THE PARTIES HERETO.


 


17.08       WAIVERS AND CONSENTS.  NO MODIFICATION, AMENDMENT OR WAIVER OF OR
WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT, NOR CONSENT TO ANY DEPARTURE
FROM STRICT COMPLIANCE WITH ANY OF THE TERMS OR CONDITIONS HEREOF, SHALL BE
EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY THE PARTY WAIVING SUCH
COMPLIANCE.  ANY SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.


 


17.09       FORCE MAJEURE.  NEITHER PARTY SHALL BE IN BREACH OF ITS OBLIGATIONS
HEREUNDER TO THE EXTENT THAT PERFORMANCE IS PREVENTED, DELAYED OR (IN THE SOLE
BUT REASONABLE JUDGMENT OF THE PARTY CONCERNED) MADE MATERIALLY MORE EXPENSIVE
AS A RESULT OF THE FOLLOWING CONTINGENCIES:  (A) ANY CAUSE BEYOND THE REASONABLE
CONTROL OF THE PARTY CONCERNED, INCLUDING WITHOUT LIMITATION, ACTS OF GOD,
RIOTS, CIVIL COMMOTION, WARS, THREATS OF WAR, ACTS OF TERROR OR THREATS THEREOF,
HOSTILITIES BETWEEN NATIONS, GOVERNMENTAL LAWS, ORDERS OR REGULATION, EMBARGOES,
ACTIONS BY GOVERNMENT OR AGENCY THEREOF, STORMS, FLOODS, FIRES, ACCIDENTS, LABOR
DISPUTES OR STRIKES, SABOTAGE, EXPLOSIONS, OR


 


26

--------------------------------------------------------------------------------



 


OTHER SIMILAR OR DIFFERENT CONTINGENCIES; OR (B) ANY COMMERCIAL UNAVAILABILITY
OF RAW MATERIAL FOR THE PRODUCTION OF THE PRODUCTS, PROVIDED THAT SUCH
COMMERCIAL UNAVAILABILITY AFFECTS THE INDUSTRY GENERALLY AND IS NOT SPECIFIC TO
UIC.  IN THE EVENT EITHER PARTY IS UNABLE TO PERFORM ITS RESPECTIVE OBLIGATIONS,
COVENANTS AND PROMISES UNDER THIS AGREEMENT, IN WHOLE OR IN PART, DUE TO
CIRCUMSTANCES OF FORCE MAJEURE, SUCH PARTY SHALL GIVE THE OTHER PARTY PROMPT
NOTICE OF SUCH CIRCUMSTANCES AND SHALL TAKE REASONABLE STEPS TO REMOVE OR
ALLEVIATE SUCH IMPEDIMENTS TO ITS PERFORMANCE AS SOON AS POSSIBLE.  PERFORMANCE
UNDER THE TERMS OF THIS AGREEMENT SHALL BE SUSPENDED FOR SUCH TIME AS THE FORCE
MAJEURE PERSISTS AND SHALL RESUME AS SOON AS PRACTICABLE AFTER THE FORCE MAJEURE
HAS ABATED.  IF THE PERFORMANCE OF ANY OBLIGATION UNDER THIS AGREEMENT IS
DELAYED OWING TO ANY SUCH CAUSES, THE PARTIES HERETO SHALL CONSULT WITH EACH
OTHER WITH RESPECT TO AN EQUITABLE SOLUTION.  IF UIC CANNOT PROVIDE PRODUCTS TO
HOME DEPOT DUE TO A FORCE MAJEURE EVENT FOR ANY CONTINUOUS PERIOD OF MORE THAN
TWENTY (20) DAYS, THEN UIC SHALL HAVE THE OPTION TO USE SUBCONTRACTORS TO SUPPLY
SUCH PRODUCTS TO HOME DEPOT, WITHOUT OBLIGATION TO OBTAIN HOME DEPOT’S CONSENT
TO SUCH SUBCONTRACTORS.  IF UIC CANNOT PROVIDE PRODUCTS DUE TO A FORCE MAJEURE
EVENT AND THE PARTIES CANNOT RESOLVE THE MATTER SUCH THAT UIC (OR ITS
SUBCONTRACTORS) IS ABLE TO RESUME FILLING HOME DEPOT’S ORDERS FOR PRODUCTS
WITHIN FORTY-FIVE (45) DAYS, THEN HOME DEPOT SHALL HAVE THE OPTION TO SOURCE
SUCH PRODUCTS FROM A THIRD PARTY ONLY DURING THE DURATION OF UIC’S INABILITY TO
SUPPLY AND ONLY FOR THE AFFECTED PRODUCTS, IN WHICH CASE: (A) HOME DEPOT’S
PURCHASES FROM SUCH THIRD PARTY (UP TO AN AMOUNT NOT TO EXCEED SUCH PURCHASES OF
SUCH PRODUCTS FROM UIC DURING THE SAME PERIOD OF TIME 12 MONTHS PRIOR TO SUCH
EVENT) SHALL APPLY TOWARDS HOME DEPOT’S MINIMUM ANNUAL VOLUME AND MINIMUM
AGGREGATE VOLUME PURCHASE OBLIGATIONS UNDER THIS AGREEMENT SO AS NOT TO DELAY
ASSIGNMENT OF THE MARKS PURSUANT TO ARTICLE XI; AND (B) THE TERM OF HOME DEPOT’S
EXCLUSIVITY AND MINIMUM ANNUAL VOLUME OBLIGATIONS UNDER SECTION 5.02 SHALL BE
EXTENDED BEYOND THE DATE THAT SUCH OBLIGATIONS WOULD OTHERWISE TERMINATE UNDER
SECTION 5.02(C) FOR A PERIOD OF TIME EQUAL TO THE PERIOD OF TIME THAT HOME DEPOT
SOURCED PRODUCTS FROM THIRD PARTIES.


 


17.10       NOTICES AND CONSENTS.  IN ANY INSTANCE UNDER THIS AGREEMENT WHERE A
PARTY’S APPROVAL OR CONSENT IS REQUIRED, OR WHERE NOTIFICATION IS REQUIRED TO BE
GIVEN TO A PARTY, IF SUCH PARTY FAILS TO RESPOND IN WRITING WITHIN TEN (10)
BUSINESS DAYS FROM RECEIPT (PURSUANT TO SECTION 15.01) OF SUCH REQUEST FOR
APPROVAL OR CONSENT, OR RECEIPT (PURSUANT TO SECTION 15.01) OF SUCH NOTICE, THEN
SUCH PARTY SHALL BE DEEMED TO HAVE GRANTED ITS APPROVAL OR CONSENT, AND TO HAVE
WAIVED ANY OBJECTION, IN CONNECTION WITH THE MATTER FOR WHICH APPROVAL OR
CONSENT WAS REQUESTED OR ABOUT WHICH IT WAS NOTIFIED.  IN THE EVENT A PARTY FROM
WHOM APPROVAL OR CONSENT IS REQUESTED WITHHOLDS, DELAYS OR CONDITIONS SUCH
APPROVAL OR CONSENT, THEN SUCH PARTY SHALL PROVIDE TO THE REQUESTING PARTY
WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT (PURSUANT TO SECTION 15.01) OF THE
REQUEST FOR APPROVAL OR CONSENT, IN WRITING AND WITH REASONABLE SPECIFICITY, ITS
REASONS FOR WITHHOLDING, DELAYING OR CONDITIONING SUCH APPROVAL OR CONSENT


 


17.11       NO THIRD PARTY BENEFICIARIES.  THE PARTIES HERETO DO NOT INTEND THE
BENEFITS OR RIGHTS CONTAINED IN ANY PROVISION OF THIS AGREEMENT TO INURE TO THE
BENEFIT OF ANY THIRD PARTY.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, THE PARTIES HERETO AGREE THAT THIS AGREEMENT SHALL
NOT BE CONSTRUED AS CREATING ANY RIGHTS, CLAIMS OR CAUSES OF ACTION AGAINST ANY
PARTY TO THIS AGREEMENT IN FAVOR OF ANY THIRD PARTY.


 


27

--------------------------------------------------------------------------------



 


17.12       IMPORT/EXPORT LAWS.  IN EXERCISING ITS RIGHTS AND PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT, EACH PARTY AND ITS AFFILIATES SHALL FULLY
COMPLY WITH ALL APPLICABLE FOREIGN, NATIONAL, STATE AND LOCAL IMPORTATION AND
EXPORTATION LAWS AND REGULATIONS.


 


17.13       SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT, OR
ANY PORTION OF ANY PROVISION HEREOF OR THEREOF, SHALL BE DEEMED INVALID OR
UNENFORCEABLE PURSUANT TO A FINAL DETERMINATION OF ANY ARBITRATOR OR COURT OF
COMPETENT JURISDICTION, OR AS A RESULT OF FUTURE LEGISLATIVE ACTION, SUCH
PORTION OR PROVISION SHALL BE DEEMED SEVERED FROM THIS AGREEMENT, BUT THE
REMAINDER OF THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT. 
NOTWITHSTANDING THE FOREGOING, IF SUCH RULING MATERIALLY IMPAIRS THE VALUE OF
THE ENTIRE AGREEMENT AS TO EITHER PARTY, THE PARTIES SHALL ENTER INTO GOOD FAITH
NEGOTIATIONS FOR A PERIOD OF NOT MORE THAN 90 DAYS AIMED AT MODIFYING THE
AGREEMENT IN A MANNER THAT COMPENSATES SUCH PARTY FOR THE LOST VALUE.  IN THE
EVENT SUCH NEGOTIATIONS ARE NOT SUCCESSFUL, THIS AGREEMENT SHALL AUTOMATICALLY
BE TERMINATED UPON EXPIRATION OF THE NEGOTIATION PERIOD.


 


17.14       UNITED NATIONS CONVENTION OF CONTRACTS FOR THE INTERNATIONAL SALE OF
GOODS.  THE PARTIES AGREE THAT THE UNITED NATIONS CONVENTION OF CONTRACTS FOR
THE INTERNATIONAL SALE OF GOODS IS SPECIFICALLY EXCLUDED FROM APPLICATION TO
THIS AGREEMENT.


 


17.15       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


17.16       SURVIVAL.  THE FOLLOWING PROVISIONS SHALL SURVIVE EXPIRATION OR
TERMINATION OF THIS AGREEMENT:  ARTICLES XII, XIII, XIV, XV, AND ARTICLE XVII.


 

[End of Agreement; signatures follow on next page.]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer or representative on February 12, 2004,
effective as of the Effective Date.

 

 

United Industries Corporation

Home Depot U.S.A., Inc.

 

 

 

 

 

 

 

By:

/s/ Robert L. Caulk

 

By:

/s/ Steven J. Jansen

 

 

 

 

 

 

 

Robert L. Caulk

 

Steven J. Jansen

 

Print Name

Print Name

 

 

 

 

Its:

Chairman and CEO

 

Its:

Merchandising Vice President

 

 

Print Title

 

Print Title

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE A

 


COMMODITY FERTILIZERS

 

Product Description of Commodity Fertilizers

 

All American 34-0-0

All American 15-5-10

All American 16-4-8

All American &/or Soilife 10-20-10

All American &/or Soilife 8-8-8

All American &/or Soilife 10-10-10

All American &/or Soilife 13-13-13

All American Ammonium Sulfate

Soilife Ammonium Sulfate

Soilife 34-0-0

All American &/or Soilife 6-12-12

All American &/or Soilife 5-10-5

All American &/or Soilife 10-6-4

All American Ammonium Phosphate

All American &/or Soilife 6-6-6

All American Natural Organic

All American Iron Sulfate

All American Magnesium Sulfate

All American Magnesium Sulfate

All American Maganese Sulfate

All American Maganese Sulfate

All American Triple Super Phosphate

All American Sulfate of Potash

All American Milorganite

P/I Super 8-8-8

P/I Super 10-10-10

P/I Super 13-13-13

P/I Super 12-12-12

P/I Super 16-4-8

Marble Chips

Bark Rock Nuggets

Lime Rite Pellitized Lime

5# Deco Marble Chips

 


30

--------------------------------------------------------------------------------



 

Product Description of Commodity Fertilizers

 

5# Deco Pebbles

Greystone Slate

All American 16-16-16

All American 12-12-12

Aluminum Sulfate

Pulverized Limestone

 

31

--------------------------------------------------------------------------------


 

SCHEDULE B

 


MARKS

 

Mark

 

Permitted
Territories

 

Permitted Product Categories

 

Registration/
Application
Numbers

VIGORO

 

United States

 

1.  Fertilizers

 

1.

186,125

 

 

 

 

2.  Pesticides and weedicides

 

2.

822,216

 

 

 

 

3.  Seeds for agricultural purposes

 

3.

2,230,960

 

 

 

 

4.  Mechanical fertilizer spreaders

 

4.

2,266,583

 

 

Canada

 

1.  Fertilizer

 

1.

45,670

 

 

 

 

2.  Fertilizer spreaders

 

2.

505,233

 

 

European Community

 

Fertilizers

 

 

510,701

 

 

Germany

 

Fertilizers

 

 

761,661

 

 

Mexico

 

All Goods in Int’l Class 1

 

 

447922

 

 

Norway

 

All Goods in Int’l Class 1

 

 

189,257

 

 

Puerto Rico

 

Chemicals

 

 

7,804

 

 

Switzerland

 

Fertilizers

 

 

445,212

 

 

United Kingdom

 

Fertilizers

 

 

812,017

VIGORO (flower design)

 

United States

 

Fertilizers and soil conditioning agents for domestic and agricultural use

 

 

2,163,609

VIGORO DEEP GREEN

 

Canada

 

Fertilizers

 

 

377,240

VIGORO GARDENER’S REPORT

 

Canada

 

Printed periodical publications and related materials

 

 

451,838


 

--------------------------------------------------------------------------------


*GOODS IN INTERNATIONAL CLASS 1 INCLUDE CHEMICALS USED IN INDUSTRY, SCIENCE AND
PHOTOGRAPHY, AS WELL AS IN AGRICULTURE, HORTICULTURE, AND FORESTRY; UNPROCESSED
ARTIFICIAL RESINS; UNPROCESSED PLASTICS; MANURES; FIRE EXTINGUISHING
COMPOSITIONS; TEMPERING AND SOLDERING PREPARATIONS; CHEMICAL SUBSTANCES FOR
PRESERVING FOODSTUFFS; TANNING SUBSTANCES; AND ADHESIVES USED IN INDUSTRY.


 


32

--------------------------------------------------------------------------------



 

SCHEDULE C

 

Pricing

 

2004 VIGORO PRICING SUMMARY

 

 

Item #

 

Sku #

 

Brand

 

SKU Description

 

Ship
Unit

 

Std.
Pack

 

Size/
Weight

 

2004 SOQ
Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB-CLASS: LAWN FERTILIZERS

 

 

 

 

 

 

 

 

All Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

722327

 

606609

 

Vigoro

 

VIG U/T Lawn Fertilizer

 

35

 

Varies

 

15M

 

$  [ * ]

 

722328

 

606643

 

Vigoro

 

VIG U/T Lawn Fertilizer

 

100

 

Varies

 

5M

 

$  [ * ]

 

522320

 

606366

 

Vigoro

 

VIG U/T Centipede Lawn Fertilizer

 

120

 

120

 

5M

 

$  [ * ]

 

522335

 

607072

 

Vigoro

 

VIG U/T Texas Turf Fertilizer

 

70

 

70

 

5M

 

$  [ * ]

 

522173

 

538470

 

Vigoro

 

Vigoro Ultra Iron

 

66

 

66

 

25#

 

$  [ * ]

Weed & Feed

 

 

 

 

 

 

 

 

 

 

 

 

 

722343

 

642774

 

Vigoro

 

VIG U/T Weed & Feed

 

100

 

Varies

 

5M

 

$  [ * ]

 

722344

 

643654

 

Vigoro

 

VIG U/T Weed & Feed

 

35

 

Varies

 

15M

 

$  [ * ]

 

522347

 

607882

 

Vigoro

 

VIG U/T Lawn Weed Control

 

100

 

100

 

5M

 

$  [ * ]

 

522352

 

608316

 

Vigoro

 

VIG U/T Bahia Weed & Feed

 

100

 

100

 

5M

 

$  [ * ]

 

522321

 

606432

 

Vigoro

 

VIG U/T Centipede Weed & Feed

 

120

 

120

 

5M

 

$  [ * ]

 

722336

 

643866

 

Vigoro

 

VIG U/T St. Augustine W&F

 

90

 

90

 

5M

 

$  [ * ]

 

722337

 

607175

 

Vigoro

 

VIG U/T St. Augustine W&F

 

49

 

49

 

10M

 

$  [ * ]

Crabgrass Preventer

 

 

 

 

 

 

 

 

 

 

 

 

 

722322

 

606433

 

Vigoro

 

VIG U/T CrabGrass Preventer + Fertilizer

 

100

 

100

 

5M

 

$  [ * ]

 

722323

 

606553

 

Vigoro

 

VIG U/T CrabGrass Preventer + Fertilizer

 

30

 

35

 

15M

 

$  [ * ]

 

722324

 

606603

 

Vigoro

 

VIG U/T CrabGrass Preventer

 

80

 

80

 

5M

 

$  [ * ]

Starter

 

 

 

 

 

 

 

 

 

 

 

 

 

522232

 

480253

 

Vigoro

 

Vigoro Starter

 

12

 

504

 

3.5#

 

$  [ * ]

 

722338

 

607369

 

Vigoro

 

VIG U/T Starter Fertilizer

 

100

 

Varies

 

5M

 

$  [ * ]

 

722339

 

607372

 

Vigoro

 

VIG U/T Starter Fertilizer

 

35

 

35

 

15M

 

$  [ * ]

Moss Control

 

 

 

 

 

 

 

 

 

 

 

 

 

522334

 

606741

 

Vigoro

 

VIG U/T Moss Control + Fertilizer

 

66

 

66

 

5M

 

$  [ * ]

 

721468

 

538-359

 

Vigoro

 

VIG Moss Control + Fertilizer (filled inventory)

 

66

 

66

 

5M

 

$  [ * ]

 

522350

 

606884

 

Vigoro

 

VIG U/T Moss -EX

 

90

 

90

 

5M

 

$  [ * ]

 

521465

 

538458

 

Vigoro

 

VIG Moss -EX (filled inventory)

 

90

 

90

 

5M

 

$  [ * ]

Lawn Insect Control + Fertilizer

 

 

 

 

 

 

 

 

 

 

 

522331

 

606889

 

Vigoro

 

VIG U/T Lawn Insect Control

 

100

 

100

 

5M

 

$  [ * ]

 

522333

 

607753

 

Vigoro

 

VIG U/T Lawn Insect Control

 

30

 

30

 

15M

 

$  [ * ]

Winterizer

 

 

 

 

 

 

 

 

 

 

 

 

 

722325

 

235075

 

Vigoro

 

VIG U/T Winterizer

 

110

 

110

 

5M

 

$  [ * ]

 

722326

 

235525

 

Vigoro

 

VIG U/T Winterizer

 

35

 

35

 

15M

 

$  [ * ]

 

722348

 

232749

 

Vigoro

 

VIG U/T Winterizer Weed & Feed

 

110

 

110

 

5M

 

$  [ * ]

 

722349

 

233507

 

Vigoro

 

VIG U/T Winterizer Weed & Feed

 

35

 

35

 

15M

 

$  [ * ]

SUB-CLASS: GARDEN FERTILIZERS

 

 

 

 

 

 

 

 

All Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

500612

 

554697

 

Vigoro

 

Ultra Vigoro All Purpose 3 Month

 

9

 

378

 

5#

 

$  [ * ]

Blooming

 

 

 

 

 

 

 

 

 

 

 

 

 

 

501200

 

740020

 

Vigoro

 

Vigoro Bloom Master

 

72

 

72

 

20#

 

$  [ * ]

Rose & Flower

 

 

 

 

 

 

 

 

 

 

 

 

 

522250

 

480121

 

Vigoro

 

Vigoro Rose Food

 

12

 

504

 

3.5#

 

$  [ * ]

 

501160

 

739981

 

Vigoro

 

Vigoro Rose Food

 

72

 

72

 

20#

 

$  [ * ]

 

--------------------------------------------------------------------------------

[ * ] Certain confidential information contained in this document, marked by
brackets, is filed with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

Tomato & Vegetable

 

 

 

 

 

 

 

 

 

 

 

 

 

522246

 

480152

 

Vigoro

 

Vigoro Tomato & Vegetable

 

12

 

504

 

3.5#

 

$  [ * ]

Acid Loving

 

 

 

 

 

 

 

 

 

 

 

 

 

522248

 

480148

 

Vigoro

 

Vigoro ACR

 

12

 

504

 

3.5#

 

$  [ * ]

 

501180

 

740002

 

Vigoro

 

Vigoro ACR

 

72

 

72

 

20#

 

$  [ * ]

Tree & Shrub

 

 

 

 

 

 

 

 

 

 

 

 

 

522260

 

426026

 

Vigoro

 

Vigoro Tree & Shrub Food

 

12

 

504

 

3.5#

 

$  [ * ]

 

501275

 

110846

 

Vigoro

 

Vigoro Tree & Shrub Food

 

72

 

72

 

20#

 

$  [ * ]

 

501285

 

483736

 

Vigoro

 

Vigoro Holly Food

 

48

 

48

 

35#

 

$  [ * ]

Citrus

 

 

 

 

 

 

 

 

 

 

 

 

 

522244

 

480178

 

Vigoro

 

Vigoro Citrus & Avocado

 

12

 

504

 

3.5#

 

$  [ * ]

 

501220

 

735217

 

Vigoro

 

Vigoro Citrus & Avocado

 

72

 

72

 

20#

 

$  [ * ]

 

522154

 

740055

 

Vigoro

 

Vigoro Citrus & Avocado

 

45

 

45

 

40#

 

$  [ * ]

Palm

 

 

 

 

 

 

 

 

 

 

 

 

 

522242

 

480219

 

Vigoro

 

Vigoro Palm Food

 

12

 

504

 

3.5#

 

$  [ * ]

 

501270

 

735266

 

Vigoro

 

Vigoro Palm Food

 

72

 

72

 

20#

 

$  [ * ]

 

501280

 

740071

 

Vigoro

 

Vigoro Palm Food

 

45

 

45

 

40#

 

$  [ * ]

Bone/Blood

 

 

 

 

 

 

 

 

 

 

 

522238

 

480245

 

Vigoro

 

Vigoro Bone Meal

 

12

 

504

 

3.5#

 

$  [ * ]

 

522240

 

480250

 

Vigoro

 

Vigoro Blood Meal

 

12

 

504

 

3.5#

 

$  [ * ]

 

--------------------------------------------------------------------------------

[ * ] Certain confidential information contained in this document, marked by
brackets, is filed with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Pre-existing Contractual Obligations, Restrictions or Other Impairments

 

License Agreement dated January 1, 1998 among Gleason Corporation, IMC
Agribusiness, Inc. and IMC Kalium Canada, Ltd. (and assigned to Vigoro
Acquisition Corp. as subsidiary of Pursell Industries, Inc.)

 

License Agreement (Vigoro) dated October 31, 2000 by and between Pursell
Industries, Inc., Pursell Vigoro Canada Inc, and The Nu-Gro Corporation

 

Mexican Trademark Registration No. 447922 for the mark “VIGORO.”  UIC’s rights
in the “VIGORO” mark in Mexico are uncertain due to chain of title issues.  UIC
continues to attempt to correct the chain of title, but cannot guarantee, and
gives no representation or warranty, that it will be successful in correcting
the chain of title or in otherwise maintaining or establishing rights in the
“VIGORO” mark in Mexico.

 

Sponsorship Agreement among United Industries Corporation, Joe Gibbs Racing,
Inc. (“JGR”) and Redline Sports Marketing, Inc. (“RSM”) for use by JGR and RSM
of the VIGORO Mark as set forth in such Sponsorship Agreement.  Such Sponsorship
Agreement is anticipated to be executed by the parties on or about February 12,
2004.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Highly Confidential Additional Terms and Conditions

 

This Schedule E contains certain highly confidential additional terms and
conditions of the Agreement.  Such additional terms and conditions have here
been given the same Section numbers and Section headings as the corresponding
Sections of the Agreement.

 

5.02(b)(i)                Minimum Annual Volume Requirement.  The Minimum Annual
Volume requirement shall be [ * ] US Dollars (US $[ * ]) (based upon [ * ]).

 

5.03(a)(i) Minimum Aggregate Volume.  The Minimum Aggregate Volume requirement
shall be [ * ] US Dollars (US $[ * ]) (based upon [ * ]).

 

5.03(b)(i)                Final Year Volume.  The Final Year Volume requirement
shall be [ * ]US Dollars (US $[ * ]) (based upon [ * ]).

 

6.04                           Order Procedure.  Subject to a force majeure
event pursuant to Section 17.09 of the Agreement, if, within [ * ], UIC fails: 
(i) to achieve a minimum fill rate [ * ]; (ii) the orders during such [ * ] do
not exceed [ * ] of the forecasted volume agreed upon for such period pursuant
to Section 6.01; and (iii) UIC fails to cure any such deficiency (as provided
below) within the [ * ] following its receipt of Home Depot’s written notice
setting forth in reasonable detail such deficiency, then, to the extent that all
of the conditions set forth in the preceding subsections (i), (ii) and (iii)
have been satisfied, UIC shall [ * ].  Any failure by UIC to meet the fill rate
hereunder shall be deemed cured whenever UIC achieves the [ * ] fill rate within
any [ * ].  The foregoing amounts constitute liquidated damages, which shall
constitute Home Depot’s sole and exclusive remedy for UIC’s failure to fill any
order or to achieve the minimum fill rate hereunder.  Home Depot shall not have
any right to setoff or otherwise deduct amounts due to UIC so long as UIC makes
the liquidated damages payments as set forth above.

 

--------------------------------------------------------------------------------

[ * ] Certain confidential information contained in this document, marked by
brackets, is filed with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

8.01         Sales and Marketing Obligations by UIC.  The percentage of UIC’s
forecasted annual revenue (less forecasted returns) that Home Depot shall be
permitted to deduct from its monthly invoice payment requirements shall be
one-twelfth (1/12) of [ * ] of such forecasted annual revenue (less forecasted
returns) for the corresponding year.

 

10.02       Payment Terms.  Payment terms are [ * ].

 

--------------------------------------------------------------------------------

[ * ] Certain confidential information contained in this document, marked by
brackets, is filed with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A

 


FORM OF ASSIGNMENT


 

TRADEMARK ASSIGNMENT

 

THIS TRADEMARK ASSIGNMENT (this “Assignment”) is made and entered into as of
[insert effective date] (“Effective Date”) by and between United Industries
Corporation, a Delaware corporation, with its principal office at 2150 Schuetz
Road, St. Louis, Missouri 63146 (“Assignor”), and Home Depot U.S.A., Inc., a
Delaware corporation, with its principal office at  2455 Paces Ferry Road,
Atlanta, Georgia 30335 (“Assignee”).

 

WHEREAS, Assignor and Assignee are parties to that certain Trademark License and
Manufacturing and Supply Agreement effective January 1, 2004 (the “Agreement”);

 

WHEREAS, pursuant to the Agreement, Assignor wishes to assign to Assignee, and
Assignee wishes to acquire from Assignor, the United States trademark
registrations set forth on Schedule A attached hereto, the United States
applications for trademark registration set forth on Schedule B attached hereto,
the foreign trademark registrations set forth on Schedule C attached hereto, and
the foreign applications for trademark registration set forth on Schedule D
attached hereto, in each case, together with the goodwill of the business
associated therewith (collectively, the “Marks”); and

 

WHEREAS, Assignee is a successor to that part of Assignor’s business to which
the Marks pertain, and that business is ongoing and existing.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby sells, assigns, transfers and
sets over to Assignee its entire right, title and interest in and to the Marks,
for the United States and for all foreign countries, including, without
limitation, any registrations and applications therefor, any renewals and
extensions of the registrations, and all other corresponding rights that are or
may be secured under the laws of the United States or any foreign country, now
or hereafter in effect, for Assignee’s own use and enjoyment, and for the use
and enjoyment of Assignee’s successors, assigns or other legal representatives,
as fully and entirely as the same would have been held and enjoyed by Assignor
if this Assignment had not been made, together with all income, royalties or
payments due or payable as of the Effective Date or thereafter, including,
without limitation, all claims for damages by reason of past, present or future
infringement or other unauthorized use of the Marks, with the right to sue for,
and collect the same for Assignee’s own use and enjoyment and for the use and
enjoyment of its successors, assigns or other legal representatives.

 

Assignor hereby requests the Commissioner of Patents and Trademarks, and the
corresponding entities or agencies in any applicable foreign countries, to
record Assignee as the assignee and owner of the Marks.  Assignee shall be
responsible for all costs and expenses of recording such assignments.

 

38

--------------------------------------------------------------------------------


 

THE MARKS ARE PROVIDED TO ASSIGNEE “AS IS.”  ASSIGNOR MAKES NO REPRESENTATIONS
OR WARRANTIES AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF TITLE, NON-INFRINGEMENT,
SUFFICIENCY, VALIDITY OR ENFORCEABILITY, AND ASSIGNEE COVENANTS NOT TO ASSERT
ANY CLAIM OR DEFENSE AGAINST ASSIGNORS BASED ON ANY SUCH DISCLAIMED WARRANTIES. 
ASSIGNOR SHALL NOT BE LIABLE TO ANY PARTY FOR ANY CLAIMS OR LIABILITIES ARISING
FROM OR RELATED TO THE MARKS EXCEPT AS EXPRESSLY SET FORTH IN SECTION 13.01(c)
OF THE AGREEMENT.

 

Assignor shall, at Assignee’s expense, take all further actions, and provide to
Assignee, Assignee’s successors, assigns or other legal representatives, all
such cooperation and assistance (including, without limitation, the execution
and delivery of any and all affidavits, declarations, oaths, samples, exhibits,
specimens, assignments, powers of attorney or other documentation), reasonably
requested by Assignee to more fully and effectively effectuate the purposes of
this Assignment, including, without limitation, with respect to the following: 
(1) the preparation and prosecution of any application for registration, or any
application for renewal of a registration, relating to any of the rights
assigned herein; (2) the prosecution or defense of any interference, opposition,
infringement or other proceedings that may arise in connection with any of the
rights assigned herein, including, without limitation, testifying as to any
facts relating to the Marks and this Assignment; (3) obtaining any additional
trademark protection relating to rights assigned herein that Assignee reasonably
may deem appropriate that may be secured under the laws now or hereafter in
effect in the United States or in any foreign country; and (4) in the
implementation or perfection of this Assignment in all applicable jurisdictions
throughout the world.

 

*     *     *     *     *

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed by their duly authorized representatives as of the Effective Date.

 

UNITED INDUSTRIES CORPORATION

HOME DEPOT U.S.A., INC.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

 

 

STATE OF

)

 

) SS.

COUNTY OF

)

 

On this        day of              , there appeared before me
                                     , personally known to me, who acknowledged
that he/she signed the foregoing Assignment as his/her voluntary act and deed on
behalf and with full authority of                                      .

 

 

 

 

 

Notary Public

 

 

STATE OF

)

 

) SS.

COUNTY OF

)

 

On this        day of              , there appeared before me
                                     , personally known to me, who acknowledged
that he/she signed the foregoing Assignment as his/her voluntary act and deed on
behalf and with full authority of                                      .

 

 

 

 

 

Notary Public

 

40

--------------------------------------------------------------------------------


 

SCHEDULE A

 

U.S. TRADEMARK REGISTRATIONS

 

Trademark No.

 

Registration Date

 

Mark

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

SCHEDULE B

 

U.S. TRADEMARK APPLICATIONS

 

Application No.

 

Application Date

 

Mark

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

SCHEDULE C

 

FOREIGN TRADEMARK REGISTRATIONS

 

Country

 

Registration
No.

 

Registration
Date

 

Mark

 

 

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

SCHEDULE D

 

FOREIGN TRADEMARK APPLICATIONS

 

Country

 

Application
No.

 

Application
Date

 

Mark

 

 

 

 

 

 

 

 

44

--------------------------------------------------------------------------------